Exhibit 10.11

CREDIT AGREEMENT

dated as of

January 18, 2007

AMERICAN APPAREL, INC.

THE FACILITY GUARANTORS PARTY HERETO

and

SOF INVESTMENTS, L.P. – PRIVATE IV

AS LENDER

KRAMER LEVIN

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

INDEX



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

   1

SECTION 1.01

  

Definitions

   1

SECTION 1.02

  

Terms Generally

   25

SECTION 1.03

  

Accounting Terms; GAAP

   26

ARTICLE II Amount and Terms of Credit

   26

SECTION 2.01

  

Loans

   26

SECTION 2.02

  

Making of Loans

   27

SECTION 2.03

  

Notes

   27

SECTION 2.04

  

Mandatory Principal and Interest Payments on Loans

   27

SECTION 2.05

  

Default Interest

   28

SECTION 2.06

  

Increased Costs

   28

SECTION 2.07

  

Optional Prepayment of Loans; Reimbursement of Lenders

   29

SECTION 2.08

  

Mandatory Prepayment; Commitment Termination

   30

SECTION 2.09

  

Additional Interest

   30

SECTION 2.10

  

Maintenance of Loan Account; Statements of Account

   30

SECTION 2.11

  

Payments

   31

SECTION 2.12

  

Settlement Amongst Lenders

   32

SECTION 2.13

  

Taxes

   32

SECTION 2.14

  

Mitigation Obligations; Replacement of Lenders

   34

SECTION 2.15

  

Security Interests in Collateral

   35

ARTICLE III Representations and Warranties

   35

SECTION 3.01

  

Organization; Powers

   35

SECTION 3.02

  

Authorization; Enforceability

   35

SECTION 3.03

  

Governmental Approvals; No Conflicts

   35

SECTION 3.04

  

Financial Condition

   36

SECTION 3.05

  

Properties

   36

SECTION 3.06

  

Litigation and Environmental Matters

   36

SECTION 3.07

  

Compliance with Laws and Agreements

   37

SECTION 3.08

  

Investment and Holding Company Status

   37

SECTION 3.09

  

Taxes

   37

SECTION 3.10

  

ERISA

   37

SECTION 3.11

  

Disclosure

   38

SECTION 3.12

  

Subsidiaries

   38

SECTION 3.13

  

Insurance

   38

SECTION 3.14

  

Labor Matters

   38

SECTION 3.15

  

Security Documents

   39

SECTION 3.16

  

Federal Reserve Regulations

   39

SECTION 3.17

  

Solvency

   39

SECTION 3.18

  

Licenses; Permits

   40

ARTICLE IV Conditions

   40

SECTION 4.01

  

Closing Date

   40

 

- i -



--------------------------------------------------------------------------------

ARTICLE V Affirmative Covenants

   43

SECTION 5.01

  

Financial Statements and Other Information

   43

SECTION 5.02

  

Notices of Material Events

   45

SECTION 5.03

  

Information Regarding Collateral

   45

SECTION 5.04

  

Existence; Conduct of Business

   46

SECTION 5.05

  

Payment of Obligations

   46

SECTION 5.06

  

Maintenance of Properties

   46

SECTION 5.07

  

Insurance

   46

SECTION 5.08

  

Books and Records; Inspection Rights; Accountants

   47

SECTION 5.09

  

Compliance with Laws

   48

SECTION 5.10

  

Use of Proceeds

   48

SECTION 5.11

  

Additional Subsidiaries

   48

SECTION 5.12

  

Board Observer Right

   49

SECTION 5.13

  

Further Assurances

   49

ARTICLE VI Negative Covenants

   50

SECTION 6.01

  

Indebtedness and Other Obligations

   50

SECTION 6.02

  

Liens

   50

SECTION 6.03

  

Fundamental Changes

   50

SECTION 6.04

  

Investments, Loans, Advances, Guarantees and Acquisitions

   50

SECTION 6.05

  

Asset Sales

   51

SECTION 6.06

  

Equity Issuances

   51

SECTION 6.07

  

Restricted Payments; Certain Payments of Indebtedness

   51

SECTION 6.08

  

Transactions with Affiliates

   52

SECTION 6.09

  

Restrictive Agreements

   52

SECTION 6.10

  

Amendment of Material Documents

   52

SECTION 6.11

  

Financial Covenants

   53

SECTION 6.12

  

Capital Expenditures

   54

SECTION 6.13

  

Fiscal Year

   54

SECTION 6.14

  

ERISA

   54

SECTION 6.15

  

Environmental Laws

   55

SECTION 6.16

  

Additional Subsidiaries

   55

ARTICLE VII Events of Default

   55

SECTION 7.01

  

Events of Default

   55

SECTION 7.02

  

Remedies on Default

   58

SECTION 7.03

  

Application of Proceeds

   59

ARTICLE VIII The Agents

   59

SECTION 8.01

  

Appointment and Administration by Administrative Agent

   59

SECTION 8.02

  

Appointment of Collateral Agent

   60

SECTION 8.03

  

Sharing of Excess Payments

   60

SECTION 8.04

  

Agreement of Applicable Lenders

   61

SECTION 8.05

  

Liability of Agents

   61

SECTION 8.06

  

Notice of Default

   62

SECTION 8.07

  

Credit Decisions

   62

 

- ii -



--------------------------------------------------------------------------------

SECTION 8.08

  

Reimbursement and Indemnification

   63

SECTION 8.09

  

Rights of Agents

   63

SECTION 8.10

  

Notice of Transfer

   63

SECTION 8.11

  

Successor Agents

   63

SECTION 8.12

  

Relation Among the Lenders

   64

SECTION 8.13

  

Reports and Financial Statements

   64

SECTION 8.14

  

Agency for Perfection

   65

SECTION 8.15

  

Delinquent Lender

   65

ARTICLE IX Miscellaneous

   66

SECTION 9.01

  

Notices

   66

SECTION 9.02

  

Waivers; Amendments

   67

SECTION 9.03

  

Expenses; Indemnity; Damage Waiver

   68

SECTION 9.04

  

Successors and Assigns

   69

SECTION 9.05

  

Survival

   72

SECTION 9.06

  

Counterparts; Integration; Effectiveness

   73

SECTION 9.07

  

Severability

   73

SECTION 9.08

  

Right of Setoff

   73

SECTION 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process

   74

SECTION 9.10

  

WAIVER OF JURY TRIAL

   74

SECTION 9.11

  

Press Releases and Related Matters

   75

SECTION 9.12

  

Headings

   75

SECTION 9.13

  

Interest Rate Limitation

   75

SECTION 9.14

  

Additional Waivers

   76

SECTION 9.15

  

Confidentiality

   78

SECTION 9.16

  

Patriot Act

   79

SECTION 9.17

  

Foreign Asset Control Regulations

   79

 

- iii -



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:

 

Form of Assignment and Acceptance

Exhibit B:

 

Form of Note

Exhibit C:

 

Form of Joinder

Exhibit D:

 

Form of Compliance Certificate

 

- iv -



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.02(a):

 

Lenders and Commitments

Schedule 1.02(b):

 

Material Agreements

Schedule 3.01:

 

Organization Information

Schedule 3.05(a):

 

Title Exceptions

Schedule 3.05(b):

 

Intellectual Property Title Exceptions

Schedule 3.05(c)(i):

 

Owned Real Estate

Schedule 3.05(c)(ii):

 

Leased Real Estate

Schedule 3.06:

 

Litigation

Schedule 3.07:

 

Disclosed Matters

Schedule 3.12:

 

Subsidiaries; Joint Ventures

Schedule 3.13:

 

Insurance

Schedule 3.14:

 

Collective Bargaining Agreements

Schedule 5.13:

 

Post-Closing Items

Schedule 6.01:

 

Existing Indebtedness

Schedule 6.02:

 

Existing Encumbrances

Schedule 6.04:

 

Existing Investments

 

- v -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of January 18, 2007 among:

(a) AMERICAN APPAREL, INC., a corporation organized under the laws of the State
of California, with its principal executive offices at 747 Warehouse Street, Los
Angeles, California, for itself and as agent (in such capacity, the “Borrower”);
and

(b) the FACILITY GUARANTORS now or hereafter party hereto (the “Facility
Guarantors”); and

(c) the Administrative Agent and the Collateral Agent; and

(d) the LENDERS party hereto;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“59th Street Facility” means that certain facility located at 1020 E. 59th
Street, Los Angeles, California 90001.

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (i) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (ii) for services rendered or to be rendered, or
(iii) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (i) rights to
payment evidenced by chattel paper or an instrument, (ii) commercial tort
claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit
rights or letters of credit, or (vi) rights to payment for money or funds
advanced or sold, other than rights arising out of the use of a credit or charge
card or information contained on or for used with the card.

“Acquisition” means (a) an Investment in or a purchase of a Controlling interest
in Capital Stock of a Person, (b) a purchase or acquisition of all or
substantially all of the assets or properties of a Person or of any business
unit of a Person, (c) any merger or consolidation of any Person with any other
Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets or a Controlling interest
in the Capital Stock of any Person, in each case in any transaction or group of
transactions which are part of a common plan.

“Additional Interest” has the meaning provided in SECTION 2.09(a).

“Administrative Agent” means (x) until such time as an Administrative Agent is
appointed hereunder, all references to the Administrative Agent shall be deemed
to be references to the Lender hereunder and (y) following appointment
hereunder, “Administrative Agent” shall mean the Administrative Agent so
appointed.

 

- 1 -



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, (i) any director or
officer of that Person, or (ii) any Person that directly or indirectly through
one or more intermediaries Controls, is Controlled by or is under common Control
with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.

“Agreement Value” means for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:

(a) In the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party was the
sole “Affected Party” (as therein defined) and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of ISDA
Master Agreement);

(b) In the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party which is party to such Hedge Agreement, determined
by the Administrative Agent based on the settlement price of such Hedge
Agreement on such date of determination; or

(c) In all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party that is
party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Hedge
Agreement.

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.

“Applicable Lenders” means the Required Lenders or all Lenders, as applicable.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by ), and accepted by the Administrative Agent, in the form of Exhibit A or any
other form approved by the Administrative Agent.

 

- 2 -



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the Preamble to this Agreement.

“Borrowing” means the incurrence of Loans on the Closing Date.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed.

“Canadian Affiliate” means any Affiliate of the Borrower, whether now existing
or hereafter created or acquired, organized under the laws of Canada.

“Capital Expenditures” means, with respect to any Person for any period, (a) the
additions to property, plant and equipment and other capital expenditures of the
Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP
and (b) Capital Lease Obligations incurred by the Loan Parties during such
period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §9601 et seg.

“Change of Control” means, at any time:

(a) any “change in/of control” or “sale” or “disposition” or similar event as
defined in any Charter Document of any Loan Party or in any Material Agreement,
or any document governing Material Indebtedness of any Loan Party; or

 

- 3 -



--------------------------------------------------------------------------------

(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors (or other body exercising similar management authority) of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; or

(c) except with respect to existing stockholders on the date hereof, any person
or “group” (within the meaning of the Securities and Exchange Act of 1934, as
amended), is or becomes the beneficial owner (within the meaning of Rule 13d-3
or 13d-5 of the Securities and Exchange Act of 1934, as amended, except that
such person shall be deemed to have “beneficial ownership” of all Capital Stock
that such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time) directly or indirectly of
thirty-five percent (35%) or more (on a fully diluted basis) of the total then
outstanding Capital Stock of the Borrower, whether as a result of the issuance
of securities of the Borrower, a merger, consolidation, liquidation or
dissolution of the Borrower, a direct or indirect transfers of securities or
otherwise; or

(d) except in connection with existing stockholder agreements, the Borrower
fails at any time to own, directly or indirectly, at least one hundred percent
(100%) of the Capital Stock of each other Loan Party (other than LLC) and each
Foreign Subsidiary free and clear of all Liens (other than the Liens in favor of
the Collateral Agent, for its own benefit and the ratable benefit of the other
Credit Parties and Permitted Encumbrances set forth in clause (m) of the
definition of Permitted Encumbrances), except where such failure is as a result
of a transaction permitted by the Loan Documents;

(e) Dov Charney fails to own at least 50% of the Capital Stock of each of the
Borrower and LLC;

Notwithstanding anything in this definition of “Change of Control” to the
contrary, the consummation of the merger and the related transactions expressly
set forth in the Merger Agreement shall for purposes of this definition not be
considered to be a “Change of Control.”

“Change of Control Offer” has the meaning provided therefor in SECTION 2.08(b).

“Change of Control Payment” has the meaning provided therefor in SECTION
2.08(b).

“Change of Control Payment Date” has the meaning provided therefor in SECTION
2.08(b).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Credit Party with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.

“Charges” has the meaning provided therefor in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, membership agreement or
similar constitutive document or

 

- 4 -



--------------------------------------------------------------------------------

agreement, its by-laws and all shareholder or other equity holder agreements,
voting trusts and similar arrangements to which such Person is a party or which
is applicable to its Capital Stock, and all other arrangements relating to the
Control or management of such Person.

“Closing Date” means January 18, 2007.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document.

“Collateral Agent” means (x) until such time as a Collateral Agent is appointed
hereunder all references to the Collateral Agent shall be deemed to be
references to the Lender hereunder, and (y) following appointment hereunder,
“Collateral Agent” shall mean the Collateral Agent so appointed.

“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder to make Credit Extensions to the Borrower in the amount
set forth opposite its name on Schedule 1.2(a) hereto or as may subsequently be
set forth in the Register from time to time.

“Commitment Percentage” means, with respect to each Lender, that percentage of
the Commitments of all Lenders hereunder to make Credit Extensions to the
Borrower, in the amount set forth opposite such Lender’s name on Schedule 1.2(a)
hereto or as may subsequently be set forth in the Register from time to time.

“Compliance Certificate” has the meaning provided in SECTION 5.01(c).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, with respect to any Person for any period, the sum
(without duplication) of (a) Consolidated Net Income for such period, plus
(b) depreciation and amortization, plus (c) provisions for Taxes based on income
that were deducted in determining Consolidated Net Income for such period, plus
(d) Consolidated Interest Expense that was deducted in determining Consolidated
Net Income for such period.

“Consolidated EBITDAR” means, with respect to any Person for any period, the sum
of (a) Consolidated EBITDA of such Person for such period, plus (b) the
aggregate amount of any payments made by any Loan Party or their respective
Subsidiaries pursuant to any Lease.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) (i) Consolidated EBITDA for such period, minus
(ii) Capital Expenditures, net of Capital Lease Obligations, made during such
period, minus (iii) shareholder

 

- 5 -



--------------------------------------------------------------------------------

distributions made during such period, to (b) Debt Service Charges during such
period, all as determined on a Consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations in accordance with GAAP) of such Person on a Consolidated basis with
respect to all outstanding Indebtedness of such Person, including, without
limitation, the Obligations and all commissions, discounts and other fees and
charges owed with respect thereto and all net costs under Hedge Agreements (as
defined in the Existing First Lien Credit Agreement), but excluding any non-cash
or deferred interest financing costs, all as determined on a Consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person on a Consolidated basis for such period
taken as a single accounting period determined in accordance with GAAP; provided
however, that there shall be excluded (i) the income (or loss) of such Person in
which any other Person has a joint interest, except to the extent of the amount
of dividends or other distributions actually paid to such Person during such
period, (ii) the income (or loss) of such Person accrued prior to the date it
becomes a Subsidiary of a Person or any of such Person’s Subsidiaries or is
merged into or consolidated with a Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries, and
(iii) the income of any direct or indirect Subsidiary of a Person to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its Charter Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.

“Control” means the possession, directly or indirectly, of the power (a) to vote
25% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the average cost of purchases, as reported on the Borrower’s stock
ledger based upon the Borrower’s accounting practices, which practices are in
effect on the Closing Date.

“Credit Extensions” means, as of any day, the sum of the principal balance of
all Loans then outstanding.

“Credit Party” means (a) the Lenders, (b) the Agents and their Affiliates,
(c) the beneficiaries of each indemnification obligation undertaken by the
Borrower under any Loan Document, (d) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing and (e) the successors and
assigns of each of the foregoing.

“Credit Party Expenses” means, without limitation, (i) all reasonable
out-of-pocket expenses incurred by the Agents and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Agents,
outside consultants for the Agents (including, without limitation, real estate
appraisers, commercial finance examiners and environmental engineers), in

 

- 6 -



--------------------------------------------------------------------------------

connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable out-of-pocket expenses incurred by the Agents, including the
reasonable fees, charges and disbursements of counsel and outside consultants
for each of the Agents (including, without limitation, real estate appraisers,
commercial finance examiners and environmental engineers), in connection with
the enforcement or protection of their rights in connection with the Loan
Documents, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that the Lenders who are not the
Agents shall be entitled to reimbursement for no more than one counsel
representing all such Lenders (absent a conflict of interest in which case the
Lenders may engage and be reimbursed for additional counsel).

“Debt Service Charges” means for any period, the sum of (i) Consolidated
Interest Expense, plus (ii) principal payments made or required to be made on
account of Indebtedness (including, without limitation, on account of Capital
Lease Obligations) for such period, plus (iii) all Restricted Payments made or
required to be made in cash during such period, in each case determined in
accordance with GAAP.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” has the meaning provided in SECTION 2.05.

“Delinquent Lender” has the meaning provided in SECTION 8.15.

“Disclosed Matters” means the items disclosed in Schedule 3.07.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the preservation or
reclamation of natural resources, to the handling, treatment, storage, disposal
of Hazardous Materials or to the assessment or remediation of any Release or
threatened Release of any Hazardous Material or to the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the Security Documents.

 

- 7 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing, pursuant to Section 412(d) of the Code or Section 303(d) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Events of Default” has the meaning assigned to such term in SECTION 7.01. An
“Event of Default” shall be deemed to have occurred and to be continuing unless
and until that Event of Default has been duly waived in writing in accordance
with the terms of this Agreement.

“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its gross or net income by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under SECTION 2.14(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with SECTION 2.13(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to SECTION 2.13(a).

“Existing First Lien Credit Agreement” means the Financing Agreement dated as of
October 31, 2005 as amended, among Borrower, KCL Knitting, LLC, American Apparel
Retail, Inc., American Apparel Dyeing & Finishing, Inc., each of the lenders
party thereto and U.S. Bank National Association, as agent.

 

- 8 -



--------------------------------------------------------------------------------

“Existing Second Lien Credit Agreement” means the Amended and Restated Finance
Agreement dated March 3, 2005 by and among C3 Capital Partners, LP, Borrower,
KCL Knitting, LLC and American Dyeing & Finishing, Inc.

“Facility Guaranty” means any Guarantee of the Obligations executed by the
Facility Guarantors in favor of the Agents and the Lenders.

“Facility Guarantors” means each of the Subsidiaries and LLC, whether now
existing or hereafter created or acquired, other than any Foreign Subsidiaries.

“Facility Guarantors’ Collateral Documents” means all security agreements,
mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by the Facility Guarantors to secure the
Facility Guaranty or the Obligations, as applicable.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer of such Loan Party.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Borrower.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September or December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.

“Fiscal Year” means any period of twelve consecutive months ending on
December 31 of any calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Funding Date” means January 18, 2007.

“GAAP” means principles which are (a) consistent with those promulgated or
adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made, and (b) consistently applied with past
financial statements of the Loan Parties adopting the same principles.

 

- 9 -



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, including any material listed as a hazardous
substance under Section 101(14) of CERCLA.

“Hedge Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.

“Indebtedness” of any Person means, without duplication:

(a) All obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person) or with respect to
deposits or advances of any kind;

(b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d) All obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business);

 

- 10 -



--------------------------------------------------------------------------------

(e) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

(f) All Guarantees by such Person of Indebtedness of others;

(g) All Capital Lease Obligations of such Person;

(h) All obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(i) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(j) All Hedge Agreements; and

(k) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in SECTION 9.03(b).

“Information” has the meaning provided in SECTION 9.15(a).

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the date hereof among the Loan Parties and the
Collateral Agent, for its own benefit and for the benefit of the other Credit
Parties, as amended and in effect from time to time.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof between the Senior Lenders and the Lenders.

“Interest Payment Date” means the last day of each calendar month and if such
day is not a Business Day, then on the next succeeding Business Day.

“Interest Rate” means 16%.

 

- 11 -



--------------------------------------------------------------------------------

“Investment” means with respect to any Person:

(a) Any Capital Stock, evidence of Indebtedness or other security of another
Person, including any option, warrant or right to acquire the same;

(b) Any loan, advance, contribution to capital, Guarantee of any obligation of
another Person, extension of credit (except for current trade and customer
accounts receivable for inventory sold or services rendered in the ordinary
course of business and payable in accordance with customary trade terms) to
another Person;

(c) Any Acquisition; and

(d) Any other investment or interest in any Person, in all cases whether now
existing or hereafter made.

“ISDA Master Agreement” means the form entitled “Master Agreement
(Multicurrency-Cross Border)” then currently published by the International Swap
and Derivatives Association, Inc., or any successor thereto.

“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit
C, pursuant to which, among other things, a Person becomes a party to, and bound
by the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as a Facility Guarantor.

“Landlord Lien State” means Washington, Virginia, Pennsylvania and such other
state(s) or province(s) in which a landlord’s claim for rent has priority over
the lien of the Collateral Agent in any of the Collateral.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lenders” means the Persons identified on Schedule 1.2 hereto and each assignee
that becomes a party to this Agreement as set forth in SECTION 9.04(b).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Lim Option Agreement” means the Option Agreement dated as of November 9, 2006
by and among the Borrower, Dov Charney and Sang H. Lim (as amended and modified
pursuant to the Merger Agreement), a certified copy of which is attached to the
Officer’s Certificate of the Borrower delivered to the Administrative Agent on
the Closing Date.

“LLC” means American Apparel, LLC.

 

- 12 -



--------------------------------------------------------------------------------

“Loan Account” has the meaning assigned to such term in SECTION 2.10(a).

“Loan Documents” means this Agreement, the Notes, the Security Documents, and
any other instrument or agreement now or hereafter executed and delivered in
connection herewith, each as amended and in effect from time to time.

“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

“Loans” means all loans made pursuant to this Agreement and any interest
paid-in-kind that has been added to the principal balance of the Loans on any
Interest Payment Date pursuant to SECTION 2.06(b)(iii).

“Make-Whole Payment” means as of the date of any applicable prepayment three
percent (3%) of the amount so prepaid plus the present value of all scheduled
payments of interest (whether in cash and in-kind) through the first anniversary
of the Closing Date in respect of the amount so repaid discounted at a rate
equal to the Federal Funds Rate. For purposes of calculating the Make-Whole
Payment, the “Federal Funds Rate” shall mean as of any date, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that if the day for which such rate is to be determined is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day so published on the next succeeding Business
Day.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any event, fact, or circumstance, which has a
material adverse effect on, (a) the business, performance, assets, financial
condition or income of the Loan Parties taken as a whole, or (b) the validity or
enforceability of this Agreement or the other Loan Documents, taken as a whole,
or any of the material rights or remedies of the Credit Parties hereunder or
thereunder.

“Material Agreements” means those agreements listed on Schedule 1.02(b).

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $1,000,000. For purposes
of determining the amount of Material Indebtedness at any time, the amount of
the obligations in respect of any Hedge Agreement at such time shall be
calculated at the Agreement Value thereof.

“Maturity Date” means January 18, 2009.

“Maximum Rate” has the meaning provided therefor in SECTION 9.13.

“Merger Agreement” means that certain Agreement and Plan of Reorganization by
and among Endeavor, Merger Subsidiary, Borrower, LLC, the Canadian Affiliates,
Dov Charney, each of the stockholders of the Canadian Affiliates and Sang H. Lim
dated as of December 18, 2006, a certified copy of which is attached to the
Officer’s Certificate of the Borrower delivered to the Administrative Agent on
the Closing Date.

 

- 13 -



--------------------------------------------------------------------------------

“Merger Subsidiary” means AAI Acquisition Corp.

“Minority Lenders” has the meaning provided therefor in SECTION 9.02(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses (including appraisals, and
brokerage, legal, title and recording tax expenses and commissions) paid by any
Loan Party or a Subsidiary to third parties (other than Affiliates) in
connection with such event, and (ii) in the case of a sale or other disposition
of an asset (including pursuant to a casualty or condemnation), the amount of
all payments required to be made by any Loan Party as a result of such event to
repay (or to establish an escrow for the repayment of) any Indebtedness (other
than the Obligations) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, or a Permitted Encumbrance that is senior
to the Lien of the Collateral Agent.

“Notes” means the notes in substantially the form as attached hereto as Exhibit
B, as may be amended, supplemented or modified from time to time.

“Obligations” means (a) the due and punctual payment of (i) the principal of,
and interest (including all interest that accrues after the commencement of any
case or proceeding by or against the Borrower or any Facility Guarantor under
the Bankruptcy Code or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding)
on the Loans and Facility Guaranties as and when due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise,
of the Loan Parties to the Credit Parties under this Agreement and the other
Loan Documents, and (b) the due and punctual payment and performance of all the
covenants, agreements, obligations and liabilities of each Loan Party under or
pursuant to this Agreement and the other Loan Documents.

“Observer” has the meaning set forth in SECTION 5.12.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning provided therefor in SECTION 9.04(e).

“Participation Register” has the meaning provided therefor in SECTION 9.04(e).

 

- 14 -



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) no Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) the Borrower would be in pro forma compliance with the financial covenants
in SECTION 6.11 if the Acquisition had occurred on the last day of the preceding
Fiscal Quarter;

(c) such Acquisition shall have been approved by the Board of directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate Applicable Law;

(d) the Borrower shall have furnished the Agents with thirty (30) days’ prior
notice of such intended Acquisition and shall have furnished the Agents with a
current draft of the acquisition agreement and other acquisition documents, a
summary of any due diligence undertaken by the Borrower in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by month
for the acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Agents may reasonably require, each
of which shall be reasonably satisfactory to the Agents;

(e) the structure of the Acquisition shall be reasonably acceptable to the
Agents in their discretion, which discretion shall be promptly exercised upon
the request of the Borrower;

(f) after consummation of the Acquisition, if the Acquisition is an Acquisition
of Capital Stock, a Borrower shall own directly or indirectly a majority of the
Capital Stock in the Person being acquired and shall Control a majority of any
voting interests, and/or shall otherwise Control the governance of the Person
being acquired;

(g) the Agents shall have received (i) the results of appraisals of the assets
(or the assets of the Person) to be acquired in such Acquisition and of a
commercial finance examination of the Person which is (or whose assets are)
being acquired, and (ii) such other due diligence as the Agents may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Agents;

(h) any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a business otherwise permitted to be
engaged in by a Borrower under this Agreement; and

 

- 15 -



--------------------------------------------------------------------------------

(i) if the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Borrower, or if the assets acquired in an acquisition will be
transferred to a Subsidiary which is not a Borrower, such Subsidiary shall have
been joined as a “Borrower” hereunder or as a Facility Guarantor, as the
Administrative Agent shall determine, and the Collateral Agent shall have
received a second priority security and/or mortgage interest in such
Subsidiary’s Capital Stock, Inventory, Accounts, and other property of the same
nature as constitutes collateral under the Security Documents in order to secure
the Obligations.

“Permitted Disposition” means any of the following:

(a) licenses of intellectual property of a Loan Party or any of its Subsidiaries
in the ordinary course of business;

(b) bulk sales or other dispositions of inventory not in the ordinary course of
business in an amount not to exceed (i) in any Fiscal Year of the Borrower and
its Subsidiaries, 2.5% of such inventory and (ii) in the aggregate from and
after the Closing Date, 10% of the Cost of the “Eligible Inventory” (as defined
in the Existing First Lien Credit Agreement) of the Borrower (and the other
borrowers thereunder) as of the Closing Date; provided that all sales of
inventory in connection with ten (10) or more Store closings (conducted
collectively) shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents;

(c) dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer best used or useful in its business or that of any Subsidiary;

(d) sales, transfers and dispositions among the Loan Parties;

(e) as long as no Default, or Event of Default then exists or would arise
therefrom, sales and transfers of Real Estate in an amount not to exceed
$500,000 in the aggregate for all such sales, including sale-leaseback
transactions involving any Real Estate, as long as, if the Agents so request in
connection with a sale-leaseback transaction, the Agents shall have received an
intercreditor agreement executed by the purchaser of such Real Estate on terms
and conditions reasonably satisfactory to the Agents;

(f) dispositions of cash with respect to the payment of (i) fees as expressly
set forth in the Lim Option Agreement in an amount not to exceed $1,000,000,
(ii) bonuses as expressly set forth in the Merger Agreement in an amount not to
exceed $2,500,000, and (iii) taxes with respect to federal and state income tax
liability attributable to Sang H. Lim for the 2005, 2006 and 2007 Fiscal Years
as expressly set forth in the Lim Option Agreement and to the extent such taxes
have not been paid pursuant to clause (d) of the definition of “Permitted
Dividends;” and

 

- 16 -



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other disposition permitted under
clauses (d) and (f)) shall be made at arm’s length and for fair value and for
cash consideration.

“Permitted Dividends” means:

(a) dividends with respect to Capital Stock payable solely in additional shares
of or warrants to purchase common stock;

(b) stock splits or classifications of stock into additional or other shares of
common stock;

(c) the declaration and payment of a dividend by any Subsidiary of a Loan Party
to a Loan Party;

(d) the declaration and payment of cash dividends to the Loan Parties’
shareholders in an aggregate amount equal to such shareholder’s actual federal
and state income tax liability for any applicable taxable year (or applicable
portion thereof) attributable to such Loan Parties’ taxable income, for each
taxable year (or portion thereof) that such Loan Parties have an effective
election for federal income tax purposes to be treated as an “S” corporation;
provided that (y) as a condition precedent to any such payment, (I) such Loan
Parties shall deliver to the Administrative Agent a letter, in form and
substance satisfactory to the Administrative Agent, from their independent
public accountants detailing the amount necessary to be applied to such
shareholder’s tax liability, which letter can relate to the estimated tax
payments for the next succeeding four quarters, (II) such payment or
distribution shall be limited to the amount(s) specified in said letter, (III)
immediately prior to the making of the applicable payment, and after giving
effect to any such payment, no Event of Default is then occurring; and (IV) the
aggregate of all such payments or distributions to all shareholders shall not
exceed $450,000 per month from January, 2007 through August, 2007, and $900,000
from September, 2007 through August, 2008, with limits thereafter to be
established in the reasonable discretion of the Administrative Agent; and
(z) after any re-determination of such Loan Parties’ taxable income for such
period, each of the Loan Parties’ shareholders effected thereby shall be
obligated to repay to such Loan Parties the aggregate amount (if any) by which
any such distribution exceeded the allocable amount of such shareholder’s actual
tax liability;

(e) the payment of salary and the declaration and payment of a cash dividend by
the Borrower to Dov Charney or Sang H. Lim, which is in an amount not to exceed
when taken together with all other such payments made during the Fiscal Year,
$500,000 for each such Person in any Fiscal Year; provided that immediately
prior to the making of the applicable payment, and after giving effect to any
such payment, no Event of Default is then occurring. Distributions made pursuant
to subsection (d), above, shall not be included in the calculation of
Distributions under this subsection (e);

 

- 17 -



--------------------------------------------------------------------------------

(f) a distribution to Sang H. Lim by the Loan Parties in an amount not to exceed
$67,500,000 on or prior to December 15, 2007 in respect of his Capital Stock in
the Borrower pursuant to the Lim Option Agreement; and

(g) any dividends in respect of Capital Stock expressly required to be made
pursuant to the terms of the Merger Agreement in an amount not to exceed
$500,000.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with SECTION 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with SECTION 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.0l(k);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of a Loan Party;

(g) any Lien on any property or asset of any Loan Party set forth in Schedule
6.02, so long as (i) such Lien shall not apply to any other property or asset of
any Loan Party and (ii) such Lien shall secure only the Indebtedness listed on
Schedule 6.01 as of the Closing Date (and extensions, renewals and replacements
thereof permitted under SECTION 6.01;

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (e) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of the
construction or improvement thereof (other than refinancings thereof permitted
hereunder), (ii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquisition of such fixed or capital assets, and (iii) such Liens shall
not extend to any other property or assets of the Loan Parties;

 

- 18 -



--------------------------------------------------------------------------------

(i) Liens in favor the Collateral Agent, for its own benefit and the benefit of
the other Credit Parties;

(j) landlords’ and lessors’ Liens in respect of rent not in default;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments; provided that such liens (i) attach only to such
Investments and (ii) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens in favor of the collateral agent under the Existing First Lien Credit
Agreement securing the obligations of the Borrower and its Affiliates
thereunder; and

(n) Liens securing Indebtedness permitted under clause (i) of the definition of
Permitted Indebtedness,

provided however, that, except as provided in any one or more of clauses
(a) through (n) above, the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness for borrowed money.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth in Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness, so long as after giving effect thereto
(i) the principal amount of the Indebtedness outstanding at such time is not
increased, (ii) the result of such extension, renewal or replacement shall not
be an earlier maturity date or decreased weighted average life and (iii) the
holders of such Indebtedness are not afforded covenants, defaults, rights or
remedies more burdensome in any material respect to the obligor or obligors than
those contained in the Indebtedness being extended, renewed or replaced;

(c) Indebtedness of any Loan Party to any other Loan Party; provided that such
Indebtedness (i) has a maturity which extends beyond the Maturity Date,
(ii) does not require the payment of principal in cash prior to the Maturity
Date, and (iii) is subordinated to the Obligations on terms reasonably
acceptable to the Agents;

(d) Guarantees by any Loan Party of Indebtedness of any other Loan Party or such
Loan Party’s Subsidiaries; provided such Guarantees guaranty obligations which
(a)(i) have a maturity date which extends beyond the Maturity Date and
(ii) which do not

 

- 19 -



--------------------------------------------------------------------------------

require the payment of principal in cash prior to the Maturity Date, and
(b) such Guarantees are subordinated to the Obligations on terms reasonably
acceptable to the Agents; provided further that the limitations in (a) and
(b) above to such Guarantees shall not apply to any guaranty by any Loan Party
of the retail space of any other Loan Party or such Loan Party’s Subsidiaries;

(e) purchase money Indebtedness of any Loan Party to finance the acquisition of
any fixed or capital assets, including Capital Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof (and not
incurred in contemplation of such acquisition) and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof; provided that the holders of such Indebtedness
are not afforded covenants, defaults, rights or remedies more burdensome in any
material respect to the obligor or obligors than those contained in the
Indebtedness being extended, renewed or replaced, and further provided however,
that the aggregate principal amount of Indebtedness permitted by this clause
(e) and clause (i) below shall not exceed $15,000,000 at any time outstanding;

(f) Indebtedness under Hedge Agreements, other than for speculative purposes,
entered into in the ordinary course of business;

(g) contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of retail stores;

(h) Indebtedness under the Existing First Lien Credit Agreement; provided that
in no event shall the principal amount of such Indebtedness at any time
outstanding exceed $62,500,000 less the amount of any permanent repayments or
commitment reductions thereunder; provided further that such limitation shall
not apply to Protective Advances made pursuant to the Existing First Lien Credit
Agreement so long as the principal amount of all such Indebtedness at any time
outstanding does not exceed $70,000,000 less the amount of any permanent
repayments or commitment reductions thereunder;

(i) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition; provided that such Indebtedness (i) does not require the payment of
principal or interest in cash prior to the Maturity Date, (ii) has a maturity
which extends beyond the Maturity Date, and (iii) is subordinated to the
Obligations on terms acceptable to the Agents; provided further, that in no
event shall such Indebtedness exceed $2,000,000 at any time outstanding;

(j) Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder;

(k) Subordinated Indebtedness not existing on the Closing Date in an aggregate
principal amount not exceeding $67,500,000; provided such Indebtedness (i)

 

- 20 -



--------------------------------------------------------------------------------

has a maturity which extends beyond the Maturity Date, (ii) does not require the
payment of principal in cash prior to the Maturity Date, (iii) is subordinated
to the Obligations on terms reasonably acceptable to the Agents, and (iv) such
Loan Party shall be in pro forma compliance with SECTION 6.11(a) after the
incurrence of such Subordinated Indebtedness;

(l) other unsecured Indebtedness in an aggregate principal amount not exceeding
$12,000,000 at any time outstanding; provided such Indebtedness (i) has a
maturity which extends beyond the Maturity Date, (ii) does not require the
payment of principal in cash prior to the Maturity Date, and (iii) is
subordinated to the Obligations on terms reasonably acceptable to the Agents;

(m) Indebtedness in respect of trade payables more than 120 days past due
incurred in the ordinary course of business in an aggregate amount not to exceed
$5,000,000; and

(n) other Indebtedness, subject to the prior written consent of the
Administrative Agent and the Required Lenders.

“Permitted Investments” means each of the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or any state or state agency thereof, in
each case maturing within one (1) year from the date of acquisition thereof;

(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at the date of acquisition, the highest or next
highest credit rating obtainable from S&P or from Moody’s;

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof which are
issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer;

(e) shares of any money market mutual fund that has substantially all of its
assets invested in the types of investments referred to in clauses (a) through
(d), above;

 

- 21 -



--------------------------------------------------------------------------------

(f) Investments existing on the Closing Date and set forth on Schedule 6.04 to
the extent such Investments would not be permitted under any other clause of
this definition;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) Loans or advances to employees including but not limited to advances for the
purpose of travel, entertainment or relocation in the ordinary course of
business; provided that no such loan to any individual shall exceed $50,000 at
any time and all such loans to employees shall not exceed $500,000 in the
aggregate at any time;

(i) Permitted Acquisitions; and

(j) other Investments in an amount not to exceed $2,000,000 in the aggregate
outstanding at any time;

provided, however, that notwithstanding the foregoing, no such Investments shall
be permitted unless such Investments are, to the extent requested by the Agents,
pledged to the Collateral Agent, as additional collateral for the Obligations,
pursuant to such agreements as may be reasonably required by the Agents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge and Security Agreement dated as of the date
hereof among the Loan Parties party thereto and the Lenders, as amended and in
effect from time to time.

“Prepayment Event” means any of the following events:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of a Loan Party or any
Subsidiary of a Loan Party, other than a sale of inventory in the ordinary
course of business or a Permitted Disposition;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless the proceeds therefrom are required to be paid to
the holder of a Lien on such property or asset having priority over the Lien of
the Collateral Agent;

 

- 22 -



--------------------------------------------------------------------------------

(c) the issuance by a Loan Party or any Subsidiary of a Loan Party of any
Capital Stock, other than any such issuance of Capital Stock to a Loan Party; or

(d) the incurrence by a Loan Party or any Subsidiary of a Loan Party of any
Indebtedness other than Permitted Indebtedness.

Notwithstanding anything in this definition of “Prepayment Event” to the
contrary, neither the consummation of the merger or the transactions related
thereto as expressly set forth in the Merger Agreement nor the transaction
expressly set forth in the Lim Option Agreement shall be considered to be a
“Prepayment Event” for purposes of this definition.

“Protective Advances” means advances made under the Existing First Lien Credit
Agreement solely at the discretion of the Senior Lenders during the continuance
of an event of default thereunder for the purpose of preserving the collateral
securing, or enforcing rights and remedies in respect of, the obligations owing
thereunder.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Register” has the meaning provided in SECTION 9.04(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Reports” has the meaning provided in SECTION 8.13(b).

“Required Lenders” means Lenders (other than Delinquent Lenders) having
Commitments aggregating more than 50% of the Total Commitments, or if the
Commitments have been terminated, Lenders (other than Delinquent Lenders) whose
percentage of the outstanding Credit Extensions aggregate more than 50% of all
such Credit Extensions.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person; provided that “Restricted Payments” shall not include any
dividends

 

- 23 -



--------------------------------------------------------------------------------

payable solely in common stock of a Loan Party or any dividend or distribution
expressly set forth in either the Merger Agreement or the Lim Option Agreement.

“S&P” means Standard & Poor’s.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the Security Agreement dated as of the date hereof,
among the Loan Parties and the Collateral Agent, for its benefit and for the
benefit of the other Credit Parties, as amended and in effect from time to time.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, the Facility Guaranty, the Facility
Guarantors’ Collateral Documents, and each other security agreement or other
instrument or document executed and delivered pursuant to this Agreement or any
other Loan Document to secure any of the Obligations.

“Senior Debt” means the Indebtedness owing to the Senior Lenders pursuant to the
Existing First Lien Credit Agreement.

“Senior Debt to Consolidated EBITDA” means the ratio of (a) Indebtedness under
this Agreement, the Senior Debt and the Capital Lease Obligations of the Loan
Parties and their Subsidiaries to (b) Consolidated EBITDA.

“Senior Lenders” means the lenders party to the Existing First Lien Credit
Agreement.

“Settlement Date” has the meaning provided in SECTION 2.12.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature, and (e) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged.

“SPAC Transaction” means the merger of the Borrower into the Merger Subsidiary
with the Merger Subsidiary being the surviving entity pursuant to the Merger
Agreement and each other related transaction expressly set forth therein
(including, but not limited to, the stock option plan as set forth therein and
the transactions expressly set forth in the Lim Option Agreement).

 

- 24 -



--------------------------------------------------------------------------------

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party or Foreign Subsidiary.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agents.

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. Unless the context otherwise requires, “Subsidiary”
or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Adjusted Debt” means the sum of (a) Indebtedness of the Loan Parties and
their Subsidiaries, plus (b) the product of eight (8) multiplied by (ii) the
aggregate amount of any annual payments made by any Loan Party or their
respective Subsidiaries pursuant to any Lease.

“Total Commitment” means $41,000,000.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unanimous Consent” means the consent of Lenders holding 100% of the
Commitments.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding

 

- 25 -



--------------------------------------------------------------------------------

masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) all financial statements and other financial information provided by the
Borrower to the Agents or any Lender shall be provided with reference to
dollars, (g) all references to “$” or “dollars” or to amounts of money shall be
deemed to be references to the lawful currency of the United States of America,
and (h) this Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Borrower and the Agents and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Agents or any of the Lenders merely on
account of the Agents’ or any Lender’s involvement in the preparation of such
documents.

SECTION 1.03 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect on the
Closing Date; provided however, that if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to reflect
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
provision shall have been amended in accordance herewith.

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Loans.

Each Lender, severally and not jointly with any other Lender, agrees, upon the
terms and subject to the conditions herein set forth, to make a Loan to, or for
the benefit of, the Borrower in an amount equal to such Lender’s Commitment. It
is acknowledged and agreed that the Loans will be made in one drawing on the
Closing Date in an aggregate principal amount of $41,000,000. The aggregate
outstanding principal amount of the Loans shall not at any time

 

- 26 -



--------------------------------------------------------------------------------

exceed the Total Commitments. Each repayment of principal of the Loans shall
reduce the Total Commitments by the amount of such principal repayment and shall
reduce the Commitments of the Lenders pro rata in proportion to the amount of
the repayment received by each Lender.

SECTION 2.02 Making of Loans.

Each Lender may fulfill its Commitment with respect to any Loan by causing any
lending office of such Lender to make such Loan; provided however, that any such
use of a lending office shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of the applicable Note. Each Lender
shall, subject to its overall policy considerations, use reasonable efforts (but
shall not be obligated) to select a lending office which will not result in the
payment of increased costs by the Borrower pursuant to SECTION 2.06.

SECTION 2.03 Notes.

(a) The Loans made by each Lender shall be evidenced by Notes, duly executed on
behalf of the Borrower, dated the Closing Date, payable to the order of such
Lender in an aggregate principal amount equal to such Lender’s Commitment.

(b) Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(c) Upon receipt of an affidavit of a Lender as to the loss, theft, destruction
or mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrower will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

SECTION 2.04 Mandatory Principal and Interest Payments on Loans.

(a) Loans.

 

  (i) Subject to SECTION 2.05, each Loan shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum that shall be equal to the Interest Rate compounding quarterly.

 

  (ii) Accrued interest on each Loan shall be payable in cash on each Interest
Payment Date applicable thereto. All accrued and unpaid interest shall be paid
in cash at maturity (whether by acceleration or otherwise), after such maturity
on demand and upon any repayment or prepayment thereof (on the amount prepaid).

 

- 27 -



--------------------------------------------------------------------------------

  (iii) In addition to interest payments required to be made hereunder, and
subject to the Administrative Agent’s rights of acceleration hereunder, the full
unpaid principal balance of the Loans, including any interest paid-in-kind, if
any, shall be payable in full on the Maturity Date.

SECTION 2.05 Default Interest.

After the occurrence of any Default which remains unremedied for twenty
(20) days and at all times thereafter while such Default remains unremedied,
interest shall accrue on all outstanding Loans including on any interest
paid-in-kind, if any, that has been added to the principal amount of the Loan
(after as well as before judgment, as and to the extent permitted by law) at a
rate per annum (the “Default Rate”) equal to the Interest Rate in effect from
time to time plus five percent (5 %) per annum and such interest shall be
payable in cash on each Interest Payment Date (or any earlier maturity of the
Loans). In addition, the Borrower shall pay a late fee equal to 5% of any amount
that is past due for more than fifteen (15) days.

SECTION 2.06 Increased Costs.

(a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender; or

 

  (ii) impose on any Lender any other condition affecting this Agreement or
Loans made by such Lender;

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this SECTION 2.06 and setting forth in reasonable
detail the manner in which such

 

- 28 -



--------------------------------------------------------------------------------

amount or amounts were determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within fifteen (15) Business Days
after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this SECTION 2.06 shall not constitute a waiver of such Lender’s right to
demand such compensation.

SECTION 2.07 Optional Prepayment of Loans; Reimbursement of Lenders.

(a) Except as provided in SECTION 2.07(b), the Borrower shall have the right to
prepay any outstanding Loans, in whole or part, upon at least three (3) Business
Day’s prior written notice, telex or facsimile notice to the Administrative
Agent, prior to 5 p.m., New York time.

(b) Prior to the first anniversary of the Closing Date the Borrower may not make
any prepayment; provided that the Borrower may prepay the outstanding Loans in
their entirety if such prepayment is accompanied by a Make-Whole Payment. After
the first anniversary of the Closing Date, any prepayment shall be accompanied
by a prepayment premium equal to three percent (3%) of the amount prepaid.

(c) Any prepayment made pursuant to this SECTION 2.07 shall be subject to the
following limitations:

 

  (i) All prepayments shall be paid to the Administrative Agent for application
to the prepayment of outstanding Loans ratably in accordance with each Lender’s
Commitment Percentage; and

 

  (ii) Each notice of prepayment shall specify the prepayment date and the
principal amount of the Loans to be prepaid. Each notice of prepayment shall be
irrevocable and shall commit the Borrower to prepay such Loan by the amount and
on the date stated therein. The Administrative Agent shall, promptly after
receiving notice from the Borrower hereunder, notify each Lender of the
principal amount of the Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment.

(d) In the event the Borrower fails to prepay the Loans on the date specified in
any prepayment notice delivered pursuant to SECTION 2.07(a), the Borrower, on
demand by any Lender, shall pay to the Administrative Agent, for the account of
such Lender, any amounts required to compensate such Lender for any loss
incurred by such Lender as a result of such failure to prepay. Any Lender
demanding such payment shall deliver to the Borrower from time to time one or
more certificates setting forth the amount of such loss as determined by such
Lender and setting forth in reasonable detail the manner in which such amount
was determined.

 

- 29 -



--------------------------------------------------------------------------------

SECTION 2.08 Mandatory Prepayment; Commitment Termination.

The outstanding Obligations shall be subject to prepayment as follows:

(a) The Borrower shall, subject to the Existing First Lien Credit Agreement,
apply all Net Proceeds and all other cash payments received by the Borrower or
any of its Subsidiaries from any Person or from any source on account of any
Prepayment Event to prepay the Loans. All prepayments shall be paid to the
Administrative Agent for application to the prepayment of outstanding Loans,
including any interest paid-in-kind, if any, ratably in accordance with each
applicable Lender’s Commitment Percentage.

(b) Upon the occurrence of a Change of Control, the Borrower will make an offer
(a “Change of Control Offer”) to the Lenders to repurchase the Loans at a
purchase price in cash equal to one hundred and six percent (106%) of (x) the
aggregate principal amount of such Loans outstanding plus (y) accrued and unpaid
interest, including any interest paid-in-kind, if any (the “Change of Control
Payment”). Within five (5) Business Days following any Change of Control, the
Borrower will provide irrevocable notice to the Administrative Agent describing
the transaction or transactions that constitute the Change of Control and
stating the purchase price and the purchase date, which shall be no later than
five (5) Business Days from the date such notice is given (the “Change of
Control Payment Date”). On the Change of Control Payment Date, the Borrower will
deposit with the Administrative Agent an amount equal to the Change of Control
Payment in respect of the Loans of each Lender that has accepted the Change of
Control Offer. Notwithstanding anything in this SECTION 2.08(b) to the contrary,
the Change of Control Offer shall not apply to the consummation of the SPAC
Transaction on the terms set forth in the Merger Agreement.

SECTION 2.09 Additional Interest.

(a) On the Closing Date, the Borrower shall pay the Administrative Agent non-
refundable additional interest in an amount equal to three percent (3%) of the
Total Commitment on such date (“Additional Interest”).

(b) All Additional Interest shall be paid on the date due, in immediately
available funds, to the Lender. Once due, all Additional Interest shall be fully
earned and shall not be refundable under any circumstances.

SECTION 2.10 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrower (the “Loan Account”) which will reflect (i) all Loans and other
advances made by the Lenders to the Borrower or for the Borrower’s account and
(ii) any and all other monetary Obligations that have become payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrower or from others for the Borrower’s
account. After the end of each month, the Administrative Agent shall send to the
Borrower a statement accounting for the charges, loans, advances and other
transactions occurring among and between the Administrative Agent, the Lenders
and the Borrower during that month. The monthly statements shall, absent
manifest error, be an account stated, which is final, conclusive and binding on
the Borrower.

 

- 30 -



--------------------------------------------------------------------------------

SECTION 2.11 Payments.

(a) The Borrower shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest or fees, of amounts
payable under SECTION 2.06, SECTION 2.07(d) or SECTION 2.13, or otherwise) prior
to 5:00 p.m., New York time, on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. Until such time as an Administrative Agent shall be appointed
hereunder, all such payments shall be made to the Lender at the address listed
on the signature pages hereto; provided that in the event that an Administrative
Agent is appointed hereunder, then such payments shall be made to the
Administrative Agent at the Administrative Agent’s address as listed in the
agreement appointing such Administrative Agent, except that payments pursuant to
SECTION 2.06, SECTION 2.07(d), SECTION 2.13 and SECTION 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payments to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.

(b) All funds received by and available to the Administrative Agent to pay
principal, interest and fees then due hereunder, shall be applied in accordance
with the provisions of SECTION 7.03 hereof, as applicable, ratably among the
parties entitled thereto in accordance with the amounts of principal, interest,
and fees then due to such respective parties. Any net principal reductions to
the Loans received by the Administrative Agent in accordance with the Loan
Documents during such period shall not reduce such actual amount so contributed,
for purposes of calculating interest due to that Lender, until the
Administrative Agent has distributed to that Lender its applicable Commitment
Percentage thereof.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent, for
the account of the Lenders hereunder, that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at an interest rate that is usual and
customary for syndicated financings to be agreed between the Administrative
Agent and such Lender.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

- 31 -



--------------------------------------------------------------------------------

SECTION 2.12 Settlement Amongst Lenders.

The amount of each Lender’s applicable Commitment Percentage of outstanding
Loans shall be computed weekly (or more frequently in the Administrative Agent’s
discretion) and shall be adjusted based on all Loans and repayments of Loans
received by the Administrative Agent as of 5 p.m., New York time, on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Administrative Agent.

SECTION 2.13 Taxes.

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided however,
that if a Loan Party shall be required to deduct, or an Agent or a Lender shall
be required to remit, any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions or remittances for Taxes (including deductions
applicable to additional sums payable under this SECTION 2.13) the applicable
Credit Party receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Loan Party shall make such deductions and
(iii) the Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Borrower shall indemnify each Credit Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Credit Party on or with respect to any payment by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this SECTION 2.13) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the Relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Credit
Party, or by the Administrative Agent on its own behalf or on behalf of any
other Credit Party, setting forth in reasonable detail the manner in which such
amount was determined, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction in
withholding tax shall deliver to the Borrower and the Administrative Agent two
(2) copies of either United States Internal Revenue Service Form W-8BEN or Form
W-8ECI, or any subsequent versions thereof or successors thereto, or, in the
case of a Foreign Lender claiming

 

- 32 -



--------------------------------------------------------------------------------

exemption from or reduction in U.S. Federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
(i) Form W-8BEN, or any subsequent versions thereof or successors thereto and
(ii) if such Foreign Lender delivers a Form W-8BEN, a certificate representing
that such Foreign Lender is not (A) a bank for purposes of Section 881(c) of the
Code, (B) is not a 10 percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of any Loan Party and (C) is not a controlled
foreign corporation related to the Loan Parties (within the meaning of
Section 864(d)(4) of the Code), properly completed and duly executed by such
Foreign Lender claiming, as applicable, complete exemption from or reduced rate
of, U.S. Federal withholding tax on payments by the Loan Parties under this
Agreement and the other Loan Documents, or in the case of a Foreign Lender
claiming exemption for “portfolio interest” certifying that it is not a foreign
corporation, partnership, estate or trust. Such forms shall be delivered by each
Foreign Lender on or before the date it becomes a party to this Agreement (or,
in the case of a transferee that is a participation holder, on or before the
date such participation holder becomes a transferee hereunder) and on or before
the date, if any, such Foreign Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Foreign Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender.
Notwithstanding any other provision of this SECTION 2.13(e), a Foreign Lender
shall not be required to deliver any form pursuant to this SECTION 2.13(e)that
such Foreign Lender is not legally able to deliver.

(f) The Borrower shall not be required to indemnify any Foreign Lender or to pay
any additional amounts to any Foreign Lender in respect of U.S. Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph
(e) above. Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

(g) If any Loan Party shall be required pursuant to this SECTION 2.13 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Taxes subsequent to the Closing Date (or, if
applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this SECTION
2.13(g); provided however, that such efforts shall not include the taking of any
actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.

 

- 33 -



--------------------------------------------------------------------------------

(h) If any Credit Party reasonably determines that it has actually and finally
realized, by reason of a refund, deduction or credit of any Taxes paid or
reimbursed by the Loan Parties pursuant to subsection (a) or (c) above in
respect of payments under the Loan Documents, a current monetary benefit that it
would otherwise not have obtained and that would result in the total payments
under this SECTION 2.13 exceeding the amount needed to make such Credit Party
whole, such Credit Party shall pay to the Borrower, with reasonable promptness
following the date upon which it actually realizes such benefit, an amount equal
to the lesser of the amount of such benefit or the amount of such excess, in
each case net of all out of pocket expenses incurred in securing such refund,
deduction or credit.

SECTION 2.14 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under SECTION 2.06, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.13, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to SECTION 2.06 or SECTION 2.13, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided however, that the Borrower shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Closing Date and (ii) the relevant Change
in Law occurs on a date prior to the date such Lender becomes a party hereto.

(b) If any Lender requests compensation under SECTION 2.06, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.13, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
SECTION 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided however, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under SECTION 2.06 or payments required to be made pursuant to
SECTION 2.13, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

- 34 -



--------------------------------------------------------------------------------

SECTION 2.15 Security Interests in Collateral.

To secure their Obligations, the Loan Parties shall grant to the Collateral
Agent, for its benefit and the ratable benefit of the other Credit Parties, a
second priority security interest in all of the Collateral pursuant hereto and
to the Security Documents.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Loans, the Loan Parties executing this
Agreement, jointly and severally, make the following representations and
warranties to each Credit Party with respect to each Loan Party:

SECTION 3.01 Organization; Powers.

Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and to execute and deliver and perform all its obligations under all
Loan Documents to which such Loan Party is a party. Each Loan Party is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to do so individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect. Schedule 3.01 annexed hereto sets forth, as of the Closing Date, each
Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

SECTION 3.02 Authorization; Enforceability.

The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or thereto and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts.

The transactions to be entered into and contemplated by the Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect and except filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any Applicable Law or the Charter Documents of any Loan

 

- 35 -



--------------------------------------------------------------------------------

Party, (c) will not violate or result in a default under any indenture or any
other agreement, instrument or other evidence of Material Indebtedness, or any
other Material Agreement or other material instrument binding upon any Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by any Loan Party, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except Liens created
under the Loan Documents.

SECTION 3.04 Financial Condition.

The Borrower has heretofore furnished to the Agents the consolidated balance
sheet, and statements of income, stockholders’ equity, and cash flows for the
Borrower and its Subsidiaries as of and for the Fiscal Year ending December 31,
2005 and as of and for the three Fiscal Quarters ending September 30, 2006,
certified by a Financial Officer of the Borrower. Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Borrower and its Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes. Since the date of such financial
statements, there have been no changes in the assets, liabilities, financial
condition or business of the Borrower and its Subsidiaries other than changes in
the ordinary course of business which have not had a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Except as disclosed on Schedule 3.05(a), each Loan Party has good title to,
or valid leasehold interests in, all its real (immoveable) and personal
(moveable) property material to its business, except for defects which could not
reasonably be expected to have a Material Adverse Effect.

(b) Except as disclosed on Schedule 3.05(b), each Loan Party owns or is licensed
to use, all patents, trademarks, trade names, trade styles, brand names, service
marks, logos, copyrights, and other intellectual property material to its
business, and the use thereof by the Loan Parties does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Loan Party expects that any of the matters listed on Schedule
3.05(b) will have a Material Adverse Effect.

(c) Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the Closing Date, together with a
list of the holders of any mortgage or other Lien thereon. Schedule 3.05(c)(ii)
sets forth the address (including county) of all Real Estate that is leased by
the Loan Parties as of the Closing Date, together with a list of the lessor with
respect to each such Lease and the holders of any mortgage or other Lien
thereon. Each of such Leases is in full force and effect and the Loan Parties
are not in default of the terms thereof except for any defaults that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the

 

- 36 -



--------------------------------------------------------------------------------

Loan Parties, threatened in writing against or affecting any Loan Party or any
Subsidiary as to which there is a reasonable possibility of an adverse
determination which, if adversely determined, could reasonably be expected
individually or in the aggregate to result in a Material Adverse Effect (other
than Disclosed Matters).

(b) Except for Disclosed Matters, no Loan Party (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, which, in each case, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

(c) Since the date of this Agreement, there has been no material change in the
status of the Disclosed Matters.

SECTION 3.07 Compliance with Laws and Agreements.

Except as set forth on Schedule 3.07, each Loan Party and each Subsidiary
thereof is in compliance with all Applicable Law, all agreements relating to
Material Indebtedness, and all Material Agreements binding upon it or its
property, and no default has occurred and is continuing thereunder, except in
each case where the failure to comply or the existence of a default,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08 Investment and Holding Company Status.

No Loan Party is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

SECTION 3.09 Taxes.

Each Loan Party has timely filed or caused to be filed all material tax returns
and reports required to have been filed and has paid or caused to be paid all
material Taxes required to have been paid by it (subject to any properly filed
requests for extension of the time for filing any tax returns), except Taxes
that are being contested in good faith by appropriate proceedings, for which
such Loan Party has set aside on its books adequate reserves, and as to which no
Lien has arisen. Proper and accurate amounts have been withheld by each Loan
Party from its respective employees for all periods in material compliance with
all applicable federal, state, local and foreign laws and such withholdings have
been timely paid to the respective Governmental Authorities.

SECTION 3.10 ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of

 

- 37 -



--------------------------------------------------------------------------------

Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

SECTION 3.11 Disclosure.

The Loan Parties have disclosed to the Credit Parties all (x) material
agreements, instruments and corporate or other restrictions to which any Loan
Party is subject, and (y) all other matters known to any of them that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to any Credit
Party in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

SECTION 3.12 Subsidiaries.

(a) Schedule 3.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Closing Date; there is no other Capital
Stock of any class outstanding as of the Closing Date. All such shares of
Capital Stock are validly issued, fully paid, and non-assessable. LLC has no
Subsidiaries.

(b) Except as set forth on Schedule 3.12, no Loan Party is party to any joint
venture, general or limited partnership, or limited liability company agreements
or any other business ventures or entities as of the Closing Date.

SECTION 3.13 Insurance.

Schedule 3.13 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Closing Date. Each insurance policy listed
on Schedule 3.13 is in full force and effect and all premiums in respect thereof
that are due and payable as of the Closing Date have been paid.

SECTION 3.14 Labor Matters.

To the knowledge of any Loan Party or Subsidiary thereof, there are no strikes,
lockouts or slowdowns against any Loan Party or Subsidiary thereof pending or,
to the knowledge of any Loan Party or Subsidiary thereof, threatened. The hours
worked by and payments made to employees of the Loan Parties or Subsidiaries
thereof have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters to the
extent that any such violation could reasonably be expected to have a Material
Adverse Effect. Except for Disclosed Matters, all payments due from any Loan
Party or Subsidiary thereof, or for which any claim may be made against any Loan
Party or Subsidiary

 

- 38 -



--------------------------------------------------------------------------------

thereof, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued in accordance with GAAP as a liability on
the books of such Loan Party or Subsidiary thereof. Except as set forth on
Schedule 3.14 no Loan Party or Subsidiary thereof is a party to or bound by any
collective bargaining agreement, management agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement. There are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or Subsidiary thereof has made a pending demand for
recognition. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound.

SECTION 3.15 Security Documents.

The Security Documents create in favor of the Collateral Agent, for its own
benefit and for the ratable benefit of the other Credit Parties, legal, valid
and enforceable security or mortgage interests in the Collateral, and the
Security Documents constitute, or will upon the filing of financing statements
or other requisite registrations and/or the obtaining of “control”, in each case
with respect to the relevant Collateral as required under the applicable Uniform
Commercial Code or similar legislation of any jurisdiction, the creation of a
fully perfected and opposable second priority Lien on, and security interest in,
and hypothecation of, all right, title and interest of the Loan Parties
thereunder in such Collateral, in each case prior and superior in right to any
other Person, except for Permitted Encumbrances having priority over the Lien of
the Collateral Agent under Applicable Law.

SECTION 3.16 Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to buy or
carry Margin Stock or to extend credit to others for the purpose of buying or
carrying Margin Stock or to refund indebtedness originally incurred for such
purpose or (ii) for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation U or Regulation X.

SECTION 3.17 Solvency.

Each of the Loan Parties and the Subsidiaries thereof is Solvent, except that no
representation or warranty is being made with respect to Subsidiaries organized
under the laws of Mexico. No transfer of property is being made by any Loan
Party or Subsidiary thereof and no obligation is being incurred by any Loan
Party or Subsidiary in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party or Subsidiary
thereof.

 

- 39 -



--------------------------------------------------------------------------------

SECTION 3.18 Licenses; Permits.

Each Loan Party and Subsidiary thereof has obtained all permits, licenses and
other authorizations which are required with respect to the ownership and
operations of its business except where the failure to obtain such permits,
licenses or other authorizations, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Each Loan Party is in
material compliance with all terms and conditions of all such permits, licenses,
orders and authorizations, and is also in compliance with all Applicable Law,
except where the failure to comply with such terms, conditions or Applicable
Law, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

ARTICLE IV

Conditions

SECTION 4.01 Closing Date.

The obligation of the Lenders to make each Loan, on the Closing Date is subject
to the following conditions precedent:

(a) The Agents (or their counsel) shall have received from each party either
(i) a counterpart of this Agreement and all other Loan Documents signed on
behalf of such party or (ii) written evidence satisfactory to the Agents (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and all other Loan
Documents.

(b) The Agents shall have received a favorable written opinion (addressed to
each Agent and the Lenders and dated the Closing Date) of counsel for the Loan
Parties covering such matters relating to the Loan Parties, the Loan Documents
or the transactions contemplated thereby as the Required Lenders shall
reasonably request. The Loan Parties hereby request such counsel to deliver such
opinions.

(c) The Agents shall have received Charter Documents and such other documents
and certificates as the Agents or their counsel may reasonably request relating
to the organization, existence and good standing of each Loan Party, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby, all in form and substance satisfactory to the
Agents and their counsel.

(d) The Agents shall have received a certificate, reasonably satisfactory in
form and substance to the Agents, (i) with respect to the Solvency of the Loan
Parties as of the Closing Date, (ii) certifying that, as of the Closing Date,
the representations and warranties made by the Loan Parties in the Loan
Documents and otherwise are true and complete and that no Default or Event of
Default exists and (iii) attaching copies of each of the Merger Agreement and
the Lim Option Agreement and certifying that such copies are true, accurate and
complete.

 

- 40 -



--------------------------------------------------------------------------------

(e) The Agents shall have received the Security Documents, and, subject to the
Intercreditor Agreement, certificates evidencing any stock being pledged
thereunder, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties.

(f) The Agents shall have received a written report regarding the results of a
commercial finance examination of the Loan Parties, which shall be reasonably
satisfactory to the Agents.

(g) The Agents shall be reasonably satisfied that any financial statements
delivered to them fairly present in all material respects the business and
financial condition of the Loan Parties and that there has been no Material
Adverse Effect since the date of the most recent financial information delivered
to the Agents.

(h) The Administrative Agent shall have received and be satisfied with detailed
financial projections and business assumptions for the Borrower and its
Subsidiaries for the twelve month period following the Closing Date, including,
in each case, a Consolidated income statement, balance sheet and statement of
cash flows.

(i) There shall not be any other Indebtedness of the Loan Parties outstanding
immediately after the Closing Date other than as set forth in Schedule 6.01.

(j) Except as disclosed on Schedule 3.06, there shall not be pending any
litigation or other proceeding, the result of which could reasonably be expected
to have a Material Adverse Effect.

(k) After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents on the Closing Date (including
any Loans made hereunder), no Default or Event of Default shall exist.

(1) The Agents shall have received results of searches or other evidence
reasonably satisfactory to the Agents (in each case dated as of a date
reasonably satisfactory to the Agents) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances and Liens for
which termination statements and releases or subordination agreements are being
tendered on the Closing Date.

(m) The Agents shall have received all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Agents to be filed, registered, published or recorded to create
or perfect the second priority Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered, published or recorded to the satisfaction of the Agents.

(n) The Agents shall have received a payoff letter from the Existing Second Lien
Credit Agreement to the Borrower, as well as a tender of releases and discharges
of all collateral security for the Borrower’s Indebtedness under the Existing
Second Lien Credit Agreement, each in form and substance satisfactory to the
Agents. Such Indebtedness shall be repaid contemporaneously with the making of
the Loan hereunder.

 

- 41 -



--------------------------------------------------------------------------------

(o) The Agents shall have received, and be satisfied with, evidence of the Loan
Parties’ insurance, together with such endorsements as are required by the Loan
Documents.

(p) All Additional Interest due at or immediately after the Closing Date,
including all amounts due and payable pursuant to SECTION 2.09(b) and all Credit
Party Expenses incurred by in connection with the establishment of the credit
facility contemplated hereby (including the reasonable fees and expenses of
counsel to the Agents), shall have been paid in full.

(q) The consummation of the transactions contemplated hereby shall not
(i) violate in any material respect any Applicable Law or any Charter Document
or (ii) conflict with, or result in a default or event of default under, any
Material Agreement of any Loan Party. No event shall exist which is, or solely
with the passage of time, the giving of notice or both, would be a default under
any Material Agreement of any Loan Party.

(r) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be satisfactory to the Administrative Agent.

(s) The Agents shall have entered into the Intercreditor Agreement with the
agent for the Lenders under (and as defined in) the Existing First Lien Credit
Agreement on terms and conditions satisfactory to the Agents (or any sub-agent
thereof).

(t) The Agents shall have received evidence that the Lender has been named as
additional insured and loss payee on the Borrower’s insurance policies pursuant
to SECTION 5.07(b).

(u) There shall have been delivered to the Agents such additional instruments
and documents as the Agents or counsel to the Agents reasonably may require or
request.

(v) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects (except for such
representations or warranties which are qualified by “material” or “Material
Adverse Effect”, which shall instead be true and correct) on and as of the date
of the Closing Date.

(w) On the date of each Borrowing hereunder and after giving effect thereto, the
Loan Parties shall be in compliance with all of the terms and provisions set
forth herein and in the other Loan Documents to be observed or performed and no
Default or Event of Default shall have occurred and be continuing.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless all of the foregoing conditions are
satisfied (or waived as provided in SECTION 4.01 hereof) at or prior to 5:00
p.m. Eastern Standard Time, on January 18, 2007 (and, in the event such
conditions are not so satisfied or waived, this Agreement shall terminate at
such time). The request by the Borrower for, and the acceptance by the Borrower
of, each extension of credit hereunder shall be deemed to be a representation
and warranty by the Loan Parties that

 

- 42 -



--------------------------------------------------------------------------------

the conditions specified in this SECTION 4.01 have been satisfied at that time
and that after giving effect to such extension of credit the Borrower shall
continue to be in compliance with the provisions set forth herein. The
conditions set forth in this SECTION 4.01 are for the sole benefit of the
Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent, in whole or in part, without prejudice to the
Administrative Agent or any other Credit Party.

ARTICLE V

Affirmative Covenants

Until (i) the Commitments shall have expired or been terminated and (ii) the
principal of and interest on each Loan and all fees and other Obligations shall
have been paid in full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 5.01 Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent:

(a) (i) Within one hundred and twenty (120) days after the end of each Fiscal
Year of the Borrower, the Consolidated balance sheet and related statements of
operations, and Consolidated statements of stockholders’ equity and cash flows
as of the end of and for such year for the Borrower and its Subsidiaries,
setting forth in each case in comparative form the Consolidated figures for the
previous Fiscal Year, all audited and reported on by independent public
accountants of recognized national standing to the effect that such Consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP consistently applied and (ii) within
forty-five (45) days after the end of each Fiscal Quarter of the Borrower, the
Consolidated balance sheet and related statements of operations, and
Consolidated statements of stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter for the Borrower and its Subsidiaries, setting forth
in each case in comparative form the Consolidated figures for the previous
Fiscal Quarter, all certified by one of the Borrower’s Financial Officers as
presenting in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied, subject to normal year end audit
adjustments and the absence of footnotes;

(b) Within thirty (30) days after the end of each Fiscal Month of the Borrower,
the Consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries, as of
the end of and for such Fiscal Month and the elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the Consolidated figures for the
previous Fiscal Year and the figures as set forth in the projections delivered
pursuant to SECTION 5.01(c) all certified by one of the Borrower’s Financial
Officers as presenting in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a Consolidated
basis in accordance with GAAP consistently applied, subject to normal year end
audit adjustments and the absence of footnotes;

 

- 43 -



--------------------------------------------------------------------------------

(c) Within thirty (30) days after the end of each Fiscal Month of the Borrower,
data relating to the sales numbers for each of the Stores;

(d) Concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit D hereto (a “Compliance Certificate”) (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations with respect to the covenants set forth in SECTION 6.11 hereof for
such period, and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Borrower’s most recent audited
financial statements and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such Compliance
Certificate;

(e) Within ninety (90) days before the commencement of each Fiscal Year of the
Borrower, a detailed, Consolidated budget by month for such Fiscal Year and
shall include a projected Consolidated income statement, balance sheet, and
statement of cash flow, by month, and promptly when available, any significant
revisions to such budget, all in form and substance satisfactory to the Lenders;

(f) Promptly upon receipt thereof, copies of all reports submitted to any Loan
Party by independent certified public accountants in connection with each
annual, interim or special audit of the books of the Loan Parties or any of
their Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit;

(g) A detailed summary of the Net Proceeds received from any Prepayment Event
within three (3) Business Days after receipt of such proceeds, including,
without limitation, to the extent applicable, the manner of allocation of the
Net Proceeds among the assets and properties of the Borrower and its
Subsidiaries which are the subject of the Prepayment Event;

(h) Notice of any intended sale or other disposition of material assets of any
Loan Party permitted hereunder at least ten (10) Business Days prior to the date
of consummation such sale or disposition or incurrence of such Indebtedness; and

(i) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of any Loan Document, as the Agents or any Lender may
reasonably request.

 

- 44 -



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events.

The Borrower will furnish to the Administrative Agent prompt written notice of
the occurrence of any of the following:

(a) A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

(b) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;

(c) An ERISA Event that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

(d) Any development that results in, or would reasonably be expected to result
in, a Material Adverse Effect;

(e) Any change in any Loan Party’s chief executive officer or chief financial
officer;

(f) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(g) Any collective bargaining agreement or other labor contract to which a Loan
Party becomes a party, or the application for the certification of a collective
bargaining agent;

(h) The filing of any Lien for unpaid Taxes against any Loan Party known to any
Loan Party; and

(i) Any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

The Borrower will furnish to the Agents prompt written notice of any change in:
(a) any Loan Party’s name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties; (b) the location
of any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility) or location from which
Accounts

 

- 45 -



--------------------------------------------------------------------------------

are invoiced or paid; (c) any Loan Party’s organizational structure or
jurisdiction of incorporation or formation; or (d) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state or jurisdiction of organization. The Loan Parties agree not
to effect or permit any change referred to in the preceding sentence unless all
filings, publications and registrations, have been made under the Uniform
Commercial Code or other Applicable Law that are required in order for the
Agents to continue at all times following such change to have a valid, legal and
perfected second priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.

SECTION 5.04 Existence; Conduct of Business.

Each Loan Party will, and will cause each of its Subsidiaries to, except as
expressly set forth in the Merger Agreement, do all things necessary to comply
with its Charter Documents, and to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided however, that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under SECTION
6.03.

SECTION 5.05 Payment of Obligations.

Each Loan Party will, and will cause its Subsidiaries to, pay its Indebtedness
and other obligations, including Tax liabilities, and claims for labor,
materials, or supplies, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
no Lien is securing such obligation, and (d) the failure to make payment could
not reasonably be expected to result in a Material Adverse Effect. Without
limitation of the foregoing, each Loan Party will pay all obligations when due
and owing to any third party warehousemen storing any of the inventory of any
Loan Party.

SECTION 5.06 Maintenance of Properties.

Each Loan Party will, and will cause its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and with the exception of store
closings and asset dispositions permitted hereunder.

SECTION 5.07 Insurance.

(a) Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers reasonably acceptable to the Agents (or, to the extent
consistent with prudent business practice, a program of self-insurance approved
by the Agents, such approval not to be unreasonably withheld) on such of its
property and in at least such amounts and against at least such risks as is
customary with companies in the same or similar businesses operating in the same
or similar locations, including public liability insurance against claims for
personal injury or death occurring upon, in or about or in connection with the
use of any properties owned, occupied or controlled by it (including the
insurance required pursuant to the Security

 

- 46 -



--------------------------------------------------------------------------------

Documents); (ii) maintain such other insurance as may be required by law; and
(iii) furnish to the Agents, upon written request, full information as to the
insurance carried.

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agents, which endorsements or
amendments shall provide, subject to the Intercreditor Agreement, that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Collateral Agent and that the insurance, to the extent
of the Collateral Agent’s interest therein, shall not be impaired or
invalidated, in whole or in part, by reason of any act or neglect of any Loan
Party or by the failure of any Loan Party to comply with any warranty or
condition of the policy, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer, and
(iii) such other provisions as the Agents may reasonably require from time to
time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Collateral Agent as an
additional insured. Business interruption policies shall name the Collateral
Agent as a loss payee and shall be endorsed or amended to include (i) a
provision that, from and after the Closing Date, the insurer shall, subject to
the terms of the Intercreditor Agreement, pay all proceeds otherwise payable to
the Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, the Administrative Agent,
the Collateral Agent or any other party shall be a co-insurer and (iii) such
other provisions as the Agents may reasonably require from time to time to
protect the interests of the Credit Parties. Each such policy referred to in
this SECTION 5.07(b) shall also provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium except upon not less than
ten (10) days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than thirty
(30) days’ prior written notice thereof by the insurer to the Collateral Agent.
The Borrower shall deliver to the Collateral Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent, including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor.

SECTION 5.08 Books and Records; Inspection Rights; Accountants.

(a) Each Loan Party will, and will cause each of its Subsidiaries to, keep
proper books of record and account in accordance with GAAP (or, in the case of
Subsidiaries located in jurisdictions outside of the United States, in
accordance with accepted accounting standards and legal requirements of the
applicable jurisdiction) and in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. Each
Loan Party will, and will cause each of its Subsidiaries to, permit any
representatives designated by any Agent, upon reasonable prior notice, to visit
and inspect its properties, to discuss its affairs, finances and condition with
its officers and independent accountants and to examine and make extracts from
its books and records, all at such reasonable times and as often as reasonably
requested.

 

- 47 -



--------------------------------------------------------------------------------

(b) The Loan Parties shall at all times retain independent certified public
accountants who are reasonably satisfactory to the Agents and shall instruct
such accountants to cooperate with, and be available to, the Agents or their
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such accountants, as may be raised by the Agents.

SECTION 5.09 Compliance with Laws.

Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all Applicable Laws and the orders of any Governmental Authority except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party shall:
(a) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws other than such noncompliance as could not
reasonably be expected to have a Material Adverse Effect; (b) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, except to the extent that non compliance with any of the
foregoing could not reasonably be expected to have a Material Adverse Effect;
(c) notify the Administrative Agent promptly after such Person becomes aware of
any violation of Environmental Laws or any Release on, at, in, under, above, to,
from or about any Real Estate that is reasonably likely to result in
Environmental Liabilities; and (d) promptly forward to Administrative Agent a
copy of any order, notice, request for information or any communication or
report received by such Person in connection with any such violation or Release
or any other matter relating to any Environmental Laws that could reasonably be
expected to result in Environmental Liabilities, in each case whether or not any
Governmental Authority has taken or threatened any action in connection with any
such violation, Release or other matter.

SECTION 5.10 Use of Proceeds.

The proceeds of the Loans made hereunder on the Closing Date will be used only
(i) to pay off Indebtedness outstanding under the Existing Second Lien Credit
Agreement and the Special Equipment Term Loan and Term Loan Subfacility loans
outstanding (and as defined in) the Existing First Lien Credit Agreement,
(ii) to pay fees and expenses related to the foregoing and the financing
contemplated hereby, including but not limited to the attorney’s fees for the
Lender and the Borrower and for general corporate purposes, and (iii) to reduce
outstanding trade payables in an amount equal to $5,000,000. No part of the
proceeds of the Loans will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations U and X.

SECTION 5.11 Additional Subsidiaries.

If any Loan Party shall form or acquire a Subsidiary after the Closing Date, the
Borrower will notify the Agents thereof, and (a) if such Subsidiary is not a
Foreign Subsidiary, the Borrower will cause such Subsidiary to become a Loan
Party hereunder and under each applicable Security Document in the manner
provided therein within ten (10) Business Days

 

- 48 -



--------------------------------------------------------------------------------

after such Subsidiary, is formed or acquired and promptly take such actions to
create and perfect Liens on such Subsidiary’s, assets to secure the Obligations
as the Administrative Agent or the Required Lenders shall request and (b) if any
shares of Capital Stock or Indebtedness of such Subsidiary are owned by or on
behalf of any Loan Party, the Borrower will cause such shares and promissory
notes evidencing such Indebtedness to be pledged to secure the Obligations
within ten (10) Business Days after such Subsidiary is formed or acquired
(except that, if such Subsidiary is a Foreign Subsidiary, shares of Capital
Stock of such Subsidiary to be pledged may be limited to 65% of the outstanding
shares of Capital Stock of such Subsidiary).

SECTION 5.12 Board Observer Right.

For so long as the Obligations remain outstanding, Lender shall have the right
at its option, to appoint one person to attend meetings of the board of
directors of Borrower as an observer (the “Observer”). Other than the right to
vote, the Observer shall have all rights of a member of the board of directors
including the right to receive copies of all written materials (including copies
of meeting minutes) given to members of the board of directors in connection
with such meetings (and if the Borrower proposes to act by written consent, the
Borrower shall provide Lender with copies of all written materials given to
directors in connection with such action). The Borrower will give the Observer
written notice of each meeting of the board of directors (whether annual or
special) at the same time and in the same manner as written notice is given to
directors in the ordinary course. The Borrower shall pay all reasonable expenses
incurred by the Observer in connection therewith, including, without limitation,
travel expenses.

SECTION 5.13 Further Assurances.

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably request, including the items listed on
Schedule 5.13, to effectuate the transactions contemplated by the Loan Documents
or to grant, preserve, protect or perfect the Liens created or intended to be
created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Loan Parties. The Loan Parties also agree to provide
to the Agents, from time to time upon request, evidence reasonably satisfactory
to the Agents as to the perfection and priority of the Liens created or intended
to be created by the Security Documents.

(b) If any assets are acquired by any Loan Party after the Closing Date (other
than assets constituting Collateral under the Security Documents that become
subject to the Lien of the Security Documents upon acquisition thereof), the
Borrower will notify the Administrative Agent thereof, and the Loan Parties will
cause such assets to be subjected to a Lien securing the Obligations and will
take such actions as shall be necessary or shall be requested by any Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this SECTION 5.13, all at the expense of the Loan Parties.

 

- 49 -



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until (i) the Commitments shall have expired or been terminated and (ii) the
principal of and interest on each Loan and all fees and other Obligations shall
have been paid in full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 6.01 Indebtedness and Other Obligations.

No Loan Party will, or will permit any Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except Permitted Indebtedness.

SECTION 6.02 Liens.

No Loan Party will, or will permit any Subsidiary to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including Accounts) or
rights in respect of any thereof, except Permitted Encumbrances.

SECTION 6.03 Fundamental Changes

(a) No Loan Party will, or will permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing or would arise therefrom, (i) any
Loan Party may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Subsidiary may merge into any other
Subsidiary that is a Facility Guarantor, (iii) Permitted Acquisitions (subject
to an aggregate principal amount not to exceed $5,000,000) and asset
dispositions permitted pursuant to SECTION 6.05 hereof may be consummated in the
form of a merger, as long as, in the event of a Permitted Acquisition, a Loan
Party is the surviving Person; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by SECTION 6.04, and (iv) the SPAC
Transaction may be consummated in accordance with the terms of the Merger
Agreement and applicable law.

(b) No Loan Party will, or will permit any Subsidiary to, engage, to any
material extent, in any business other than businesses of the type conducted by
such Loan Party on the date of execution of this Agreement and businesses
reasonably related thereto, or reasonably related to the manufacture or
retailing of clothing.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

No Loan Party will, or will permit any Subsidiary to, make or permit to exist
any Investment, except Permitted Investments and any transfer of the Capital
Stock of LLC to the Borrower as expressly set forth in the Merger Agreement.

 

- 50 -



--------------------------------------------------------------------------------

SECTION 6.05 Asset Sales.

No Loan Party will, or will permit any Subsidiary to, sell, transfer, lease or
otherwise dispose of any asset, including any Capital Stock, except (i) sales of
inventory in the ordinary course of business, (ii) Permitted Dispositions,
(iii) Permitted Dividends, and (iv) the transfer of Capital Stock owned by the
Loan Parties as expressly set forth in the Merger Agreement.

SECTION 6.06 Equity Issuances.

No Loan Party will, or will permit any Subsidiary to, (i) issue any preferred
stock or other Capital Stock (except for preferred stock (x) all dividends in
respect of which are to be paid (and all other payments in respect of which are
to be made) in additional shares of such preferred stock, in lieu of cash until
all Obligations are paid in full and all Commitments terminated, (y) that is not
subject to redemption other than redemption at the option of the Loan Party
issuing such preferred stock and (z) all payments in respect of which are
expressly subordinated to the Obligations, (ii) except as permitted above and
pursuant to arrangements existing on the Closing Date and disclosed to the
Lenders prior to the Closing Date, be or become liable in respect of any
obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of (x) any shares of Capital Stock of any Loan
Party or Subsidiary or (y) any option, warrant or other right to acquire any
such shares of Capital Stock of any Loan Party or Subsidiary, or (iii) issue any
additional shares of its Capital Stock (other than Capital Stock by the
Borrower); provided that nothing in this SECTION 6.06 shall prohibit the
issuance of options or stock awards to employees of the Merger Subsidiary
pursuant to the Merger Agreement and expressly set forth therein.

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, or will permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment other than
Permitted Dividends and Permitted Dispositions, without the prior consent of the
Administrative Agent and the Required Lenders.

(b) No Loan Party will, or will permit any Subsidiary to make or agree to pay or
make, directly or indirectly, any payment or other distribution (whether in cash
securities or other property) of or in respect of principal of or interest on
any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:

 

  (i) mandatory payments and prepayments of interest and principal as and when
due in respect of any Permitted Indebtedness;

 

  (ii) payments on account of Indebtedness outstanding as of the Closing Date
and as set forth on Schedule 6.01;

 

  (iii) payments on account of Subordinated Indebtedness to the extent permitted
under any subordination agreement or provisions governing such Indebtedness and
including any payments to be made pursuant to the Merger Agreement in an amount
not to exceed $5,000,000; and

 

- 51 -



--------------------------------------------------------------------------------

  (iv) refinancings of Indebtedness to the extent permitted under this
Agreement.

SECTION 6.08 Transactions with Affiliates.

No Loan Party will, or will permit any Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except, (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to such Loan
Party than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties not involving any
other Affiliate, (c) sales of inventory by the Loan Parties to any Subsidiaries
at the cost of such property plus an agreed upon markup and extensions of credit
in connection with such transfers, (d) any Loan Party’s transfer of inventory to
The American Apparel Group of Canada, a company which owns stores in Canada and
that is owned by family members of Dov Charney, for a sales price not less than
the Loan Party’s cost of such property; provided that such transactions provided
for under this clause (d) are in the ordinary course of business and consistent
with past practice and that such transactions do not include inventory having a
selling price in excess of $15,000,000 per Fiscal Year, (e) Permitted Dividends,
(f) Permitted Investments, (g) Permitted Dispositions, (h) transactions in
respect of the 59th Street Facility and (i) the transfers and transactions
expressly set forth in the Lim Option Agreement or the Merger Agreement.

SECTION 6.09 Restrictive Agreements.

No Loan Party will, or will permit any Subsidiary to, directly or indirectly
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets or (b) the ability of any Subsidiary thereof to pay dividends or other
distributions with respect to any shares of its Capital Stock to such Loan Party
or to make or repay loans or advances to a Loan Party or any other Subsidiary of
a Loan Party or to guarantee Indebtedness of the Loan Parties or any other
Subsidiary of the Loan Parties; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by Applicable Law or by any Loan
Document, (ii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (iii) clause (a) of the foregoing shall
not apply to customary provisions in leases restricting the assignment or
subleasing thereof, and (iv) clause (a) of the foregoing shall not apply to
provisions in the Merger Agreement restricting the ability of the Borrower and
LLC to incur or permit to exist Liens on their respective properties or assets.
Notwithstanding anything in this SECTION 6.09 to the contrary, the prohibitions,
restrictions and impositions of conditions expressly set forth in the Merger
Agreement and the Lim Option Agreement shall not be prohibited by this SECTION
6.09; provided that such prohibitions, restrictions and impositions of
conditions would not result in a Material Adverse Effect.

SECTION 6.10 Amendment of Material Documents.

No Loan Party will, or will permit any Subsidiary to, amend, modify or waive any
of its rights under (a) its Charter Documents, (b) any Material Agreement or
(c) any Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would reasonably likely to have a Material Adverse
Effect.

 

- 52 -



--------------------------------------------------------------------------------

SECTION 6.11 Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. The Borrower shall maintain a
Consolidated Fixed Charge Coverage Ratio for the applicable twelve (12) month
period (or shorter cumulative period since January 2007) ended on the last day
of any Fiscal Quarter of not less than the ratio set forth below opposite such
Fiscal Quarter:

 

FISCAL QUARTER ENDING

   MINIMUM CONSOLIDATED
FIXED CHARGE RATIO

March 31, 2007

   1.0 to 1.0

June 30, 2007

   1.15 to 1.00

September 30, 2007

   1.15 to 1.00

December 31, 2007 and the last day of each Fiscal Quarter thereafter

   1.15 to 1.0

(b) Minimum EBITDA. The Borrower shall have, as of the last day of each Fiscal
Quarter set forth below, Consolidated EBITDA for the four Fiscal Quarters ending
on such day of not less than the following:

 

FISCAL QUARTER ENDING

   MINIMUM EBITDA

December 31, 2006

   $ 23,000,000

March 31, 2007

   $ 25,250,000

June 30, 2007

   $ 27,500,000

September 30, 2007

   $ 29,750,000

December 31, 2007

   $ 32,000,000

March 31, 2008

   $ 33,250,000

June 30, 2008

   $ 34,500,000

September 30, 2008

   $ 35,750,000

December 31, 2008

   $ 37,000,000

(c) Maximum Senior Debt to EBITDA. The Borrower shall have, as of the end of
each Fiscal Quarter set forth below, a Senior Debt to Consolidated EBITDA ratio
for the Fiscal Quarter ending on such day of not more than the ratio set forth
below opposite such Fiscal Quarter:

 

FISCAL QUARTER ENDING

   SENIOR DEBT TO
CONSOLIDATED
EBITDA

December 31, 2006

   4.00:1.0

March 31, 2007, June 30, 2007, September 30, 2007 and December 31, 2007

   3.75:1.0

March 31, 2008, June 30, 2008, September 30, 2008 and December 31, 2008

   3.50:1.0

 

- 53 -



--------------------------------------------------------------------------------

(d) Total Adjusted Debt to Consolidated EBITDAR. The Borrower shall have, as of
the last day of each Fiscal Quarter set forth below, a Total Adjusted Debt to
Consolidated EBITDAR ratio of not more than the ratio set forth below opposite
such Fiscal Quarter:

 

FISCAL QUARTER ENDING

   TOTAL ADJUSTED
DEBT TO
CONSOLIDATED
EBITDAR

December 31, 2006

   7.00:1.0

March 31, 2007, June 30, 2007, September 30, 2007 and December 31, 2007

   6.75:1.0

March 31, 2007, June 30, 2007, September 30, 2007 and December 31, 2008

   6.50:1.0

SECTION 6.12 Capital Expenditures.

The Loan Parties shall not make or incur, nor permit a Subsidiary to make or
incur, Capital Expenditures in any Fiscal Year in excess of $18,000,000 in the
aggregate.

SECTION 6.13 Fiscal Year.

No Loan Party will, or will permit any Subsidiary to, change its Fiscal Year.

SECTION 6.14 ERISA.

No Loan Party shall, or shall cause or permit any of its Subsidiaries or its
ERISA Affiliates to:

(a) cause or permit to occur an event that could reasonably be expected to
result in the imposition of a Lien under Section 412 of the IRC or Section 302
or 4068 of ERISA; or

(b) cause or permit to occur an ERISA Event to the extent such ERISA Event could
reasonably be expected to result in taxes, penalties and other liability and
could reasonably be expected to result in a Material Adverse Effect; or

(c) engage in any transaction in connection with which a Loan Party or any ERISA
Affiliate could be reasonably expected to be subject to either a civil penalty
assessed pursuant to the provisions of Section 502(i) of ERISA or a tax imposed
under the provisions of Section 4975 of the IRC which, in each case, could
reasonably be expected to result in a Material Adverse Effect; or

(d) adopt an amendment to any Pension Plan requiring the provision of security
under Section 307 of ERISA or Section 401(a)(29) of the IRC which could
reasonably be expected to result in a Material Adverse Effect; or

 

- 54 -



--------------------------------------------------------------------------------

(e) terminate any Pension Plan under Section 4041(c) of ERISA without the prior
consent of Administrative Agent which could reasonably be expected to result in
a Material Adverse Effect; or

(f) fail in any material respect to make payment when due (including permissible
extensions) of all amounts which, under the provisions of any Plan, it is
required to pay as contributions thereto or as premiums to the PBGC, or, with
respect to any Pension Plan, permit to exist any material “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA and Section 412 of the
IRC) which could reasonably be expected to result in a Material Adverse Effect;
or

(g) enter into a new agreement or agreements that would (i) obligate a Loan
Party or any ERISA Affiliate to make contributions to a Multiemployer Plan
subject to subtitle (e) of Title IV of ERISA which could reasonably be expected
to result in a Material Adverse Effect, (ii) to create, extend or increase an
obligation to provide health or medical benefits for retirees of a Loan Party or
an ERISA Affiliate that would increase the accumulated post retirement benefit
obligation and could reasonably be expected to result in a Material Adverse
Effect.

SECTION 6.15 Environmental Laws.

The Loan Parties shall not, and shall not permit any Subsidiary to, (a) fail to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or
(b) become subject to any Environmental Liability, in each case which is
reasonably likely to have a Material Adverse Effect.

SECTION 6.16 Additional Subsidiaries.

The Loan Parties will not, and will not permit any Subsidiary to, create any
additional Subsidiary, unless such Subsidiary is a Loan Party or if the
Investment with respect thereto is permitted pursuant to SECTION 6.04 hereof.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in SECTION 7.01 (a)) payable
under this Agreement or any other Loan Document and such failure shall continue
for a cumulative amount of ten (10) days during the term of this Agreement;

 

- 55 -



--------------------------------------------------------------------------------

(c) any representation or warranty made by or on behalf of any Loan Party in, or
in connection with, any Loan Document or any amendment or modification thereof
or waiver thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been materially incorrect when made;

(d) any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in (i) ARTICLE VI (provided that any Default
under SECTION 6.01 or SECTION 6.02 shall not constitute a Default or Event of
Default for five (5) Business Days after the occurrence of such Default so long
as the parties are diligently pursuing the cure of such Default and the amount
involved is less than $1,000,000), or (ii) in any of SECTION 5.02, SECTION 5.07
or SECTION 5.08 (provided that, if (A) any such Default described in this clause
(d)(ii) is of a type that can be cured within five (5) Business Days and
(B) such Default could not materially adversely impact the Lenders’ Liens on the
Collateral, such default shall not constitute an Event of Default for five
(5) Business Days after the occurrence of such Default so long as the Loan
Parties are diligently pursuing the cure of such Default);

(e) any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.0l(b), SECTION 7.0l(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of fifteen
(15) days after notice thereof from the Administrative Agent to the Borrower;

(f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf
to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code or any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or

 

- 56 -



--------------------------------------------------------------------------------

any federal, state, provincial or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in SECTION 7.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(i) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) except as permitted under SECTION 6.05 hereof, the determination of the Loan
Parties, whether by vote of the Loan Parties’ board of directors or otherwise
to: suspend the operation of the Loan Parties’ business in the ordinary course,
liquidate all or substantially all of the Loan Parties’ assets or store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” with respect to all
or substantially all of the Loan Parties’ assets or Store locations;

(k) one or more final and nonappealable judgments for the payment of money in an
aggregate amount in excess of $1,000,000 excess of insurance coverage shall be
rendered against any Loan Party or any combination of Loan Parties and the same
shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any material assets of any Loan
Party to enforce any such judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect and the same shall remain undischarged for a period of
thirty (30) consecutive days during which period any action shall not be legally
taken to attach or levy upon any material assets of any Loan Party to enforce
any such liability;

(m) any challenge by or on behalf of any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto;

(n) any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which a nonappealable order or final and nonappealable judgment has been
entered adverse to the Agents and the Lenders;

 

- 57 -



--------------------------------------------------------------------------------

(o) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral, with the priority required by the applicable Security
Document except as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents;

(p) the occurrence of any uninsured loss to any material portion of the
Collateral;

(q) a material breach by the Borrower or any other party under any of the
Material Agreements subject to the applicable cure periods as prescribed by such
Material Agreement;

(r) the indictment of, or institution of any legal process or proceeding by any
governmental agency against, any Loan Party, under any federal, state,
provincial, municipal, and other civil or criminal statute, rule, regulation,
order, or other requirement having the force of law where the relief, penalties,
or remedies sought or available include the forfeiture of any property of any
Loan Party, unless the Administrative Agent, in its reasonable discretion,
determines that the indictment is not material; or

(s) the imposition of any stay or other order, the effect of which could
reasonably be expected to restrain the conduct by the Loan Parties, taken as a
whole, of their business in the ordinary course and could reasonably be expected
to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.0l(g), or SECTION 7.0l(h)), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall irrevocably
terminate immediately or (ii) declare the Obligations then outstanding to be due
and payable in whole, and thereupon the principal of the Loans, including any
interest paid-in-kind, and all other Obligations so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties. In case of any event with
respect to any Loan Party described in SECTION 7.01(g), or SECTION 7.0l(h), the
Commitments shall automatically and irrevocably terminate and the principal of
the Loans, including any interest paid-in-kind, and other Obligations then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties.

SECTION 7.02 Remedies on Default.

In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto,

 

- 58 -



--------------------------------------------------------------------------------

the Agents may (and at the direction of the Required Lenders, shall) proceed to
protect and enforce their rights and remedies under this Agreement or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof
or any other legal or equitable right of the Credit Parties. No remedy herein is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.

SECTION 7.03 Application of Proceeds.

After the occurrence of an Event of Default and acceleration of the Obligations,
all proceeds realized from any Loan Party or on account of any Collateral or,
without limiting the foregoing, on account of any Prepayment Event, shall be
applied in the following order:

(a) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;

(b) SECOND, ratably to pay any Credit Party Expenses, indemnities and fees then
due to the Lenders until paid in full;

(c) THIRD, ratably to pay interest accrued in respect of the Obligations until
paid in full;

(d) FOURTH, ratably to pay principal due in respect of the Loans to the Borrower
until paid in full;

(e) FIFTH, ratably to pay any other Obligations and Other Liabilities of the
Borrower; and

(f) SIXTH, to the Borrower or such other Person entitled thereto under
Applicable Law.

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Administration by Administrative Agent.

The general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders each hereby (a) irrevocably authorize the Administrative
Agent (i) to enter into the Loan Documents to which it is a party, and (ii) at
its discretion, to take or refrain from taking such actions as agent on its
behalf and to exercise or refrain from exercising such powers under the Loan
Documents as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto, and (b) agree and
consent to all of the provisions of the Security Documents. The Administrative
Agent shall have no duties or responsibilities

 

- 59 -



--------------------------------------------------------------------------------

except as set forth in this Agreement and the other Loan Documents, nor shall it
have any fiduciary relationship with any other Credit Party, and no implied
covenants, responsibilities, duties, obligations, or liabilities shall be read
into the Loan Documents or otherwise exist against the Administrative Agent.
Until such time as an Administrative Agent is appointed hereunder, all
references to the Administrative Agent shall be deemed to be references to the
Lender hereunder. At such time as there is more than one Lender, the Lenders
shall appoint an Administrative Agent in accordance with SECTION 8.11 below.

SECTION 8.02 Appointment of Collateral Agent.

The Lenders each hereby (a) irrevocably authorize the Collateral Agent (i) to
enter into the Loan Documents to which it is a party, and (ii) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto, and (b) agree and consent to all of
the provisions of the Security Documents. All Collateral shall be held or
administered by the Collateral Agent (or its duly-appointed agent) for its own
benefit and for the ratable benefit of the other Credit Parties. Any proceeds
received by the Collateral Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be paid
over to the Administrative Agent for application as provided in this Agreement
and the other Loan Documents. The Collateral Agent shall have no duties or
responsibilities except as set forth in this Agreement and the other Loan
Documents, nor shall it have any fiduciary relationship with any other Credit
Party, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Collateral Agent. Until such time as a Collateral Agent is appointed hereunder,
all references to the Collateral Agent shall be deemed to be references to the
Lender hereunder. At such time as there is more than one Lender, the Lenders
shall appoint a Collateral Agent in accordance with SECTION 8.11 below.

SECTION 8.03 Sharing of Excess Payments.

If at any time or times any Credit Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Credit Party arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Credit Party from the Administrative Agent
pursuant to the terms of this Agreement, or (ii) payments from the
Administrative Agent in excess of such Credit Party’s ratable portion of all
such distributions by the Administrative Agent, such Credit Party shall promptly
(1) turn the same over to the Administrative Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the Credit
Parties and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other Credit
Parties so that such excess payment received shall be applied ratably as among
the Credit Parties in accordance with their Commitment Percentages; provided
however, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be

 

- 60 -



--------------------------------------------------------------------------------

returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

SECTION 8.04 Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
the Administrative Agent, for and on behalf or for the benefit of all Credit
Parties upon the direction of the Applicable Lenders, and any such action shall
be binding on all Credit Parties. No amendment, modification, consent, or waiver
shall be effective except in accordance with the provisions of SECTION 9.02.

SECTION 8.05 Liability of Agents.

(a) The Agents, when acting on behalf of the Credit Parties, may execute any of
their respective duties under this Agreement by or through any of its officers,
agents and employees, and no Agent nor its respective directors, officers,
agents or employees shall be liable to any other Credit Party for any action
taken or omitted to be taken in good faith, or be responsible to any other
Credit Party for the consequences of any oversight or error of judgment, or for
any loss, except to the extent of any liability imposed by law by reason of such
Agent’s own gross negligence, bad faith or willful misconduct. No Agent or its
respective directors, officers, agents and employees shall in any event be
liable to any other Credit Party for any action taken or omitted to be taken by
it pursuant to instructions received by it from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing, no Agent or any of its respective directors, officers, employees, or
agents shall be: (i) responsible to any other Credit Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Credit Party for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Credit Party for the validity,
enforceability, collectibility, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (v) responsible to any other Credit Party
for the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations or for the value or sufficiency of any of the Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through its agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Credit Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

 

- 61 -



--------------------------------------------------------------------------------

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Credit Party. The Agents shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless they shall
first receive such advice or concurrence of the Applicable Lenders as it deems
appropriate or they shall first be indemnified to its satisfaction by the other
Credit Parties against any and all liability and expense which may be incurred
by them by reason of the taking or failing to take any such action.

SECTION 8.06 Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has actual knowledge of the same
or has received notice from a Credit Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Administrative Agent shall (subject to the provisions of SECTION 9.02) take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the
Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of the Credit Parties. In no event
shall the Administrative Agent be required to comply with any such directions to
the extent that the Administrative Agent believes that its compliance with such
directions would be unlawful.

SECTION 8.07 Credit Decisions.

Each Credit Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Credit Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Credit Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.

 

- 62 -



--------------------------------------------------------------------------------

SECTION 8.08 Reimbursement and Indemnification.

Each Credit Party (other than the Agents) agrees to (i) reimburse the Agents for
such Credit Party’s applicable Commitment Percentage of (x) any expenses and
fees incurred by any Agent for the benefit of Credit Parties under this
Agreement and any of the other Loan Documents, including, without limitation,
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Credit Parties, and any other expense incurred in connection
with the operations or enforcement thereof not reimbursed by the Loan Parties
and (y) any expenses of any Agent incurred for the benefit of the Credit Parties
that the Loan Parties have agreed to reimburse pursuant to this Agreement or any
other Loan Document and have failed to so reimburse and (ii) indemnify and hold
harmless each Agent and any of its directors, officers, employees, or agents, on
demand, in the amount of such Credit Party’s applicable Commitment Percentage,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against it or any Credit Party in any way relating to or arising out of this
Agreement or any of the other Loan Documents or any action taken or omitted by
it or any of them under this Agreement or any of the other Loan Documents to the
extent not reimbursed by the Loan Parties, including, without limitation, costs
of any suit initiated by each Agent against any Credit Party (except such as
shall have been determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent); provided however, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Credit Party in its
capacity as such. The provisions of this SECTION 8.08 shall survive the
repayment of the Obligations and the termination of the Commitments.

SECTION 8.09 Rights of Agents.

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents. Each Agent and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if it
were not an Agent hereunder.

SECTION 8.10 Notice of Transfer.

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.04.

SECTION 8.11 Successor Agents.

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Credit Parties and the Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no

 

- 63 -



--------------------------------------------------------------------------------

Event of Default under SECTION 7.01(g), SECTION 7.01(h), SECTION 7.01(i), or
SECTION 7.0l(j), shall be reasonably satisfactory to the Borrower (whose consent
in any event shall not be unreasonably withheld or delayed). If no successor
Agent shall have been so appointed by the Required Lenders and/or none shall
have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, the retiring Agent may, on behalf of
the other Credit Parties, appoint a successor Agent which shall be a Person
capable of complying with all of the duties of such Agent hereunder (in the
opinion of the retiring Agent and as certified to the other Credit Parties in
writing by such successor Agent) which, so long as there is no Event of Default
under SECTION 7.0l(g), SECTION 7.0l(h), SECTION 7.0l(i), or SECTION 7.0l(j),
shall be reasonably satisfactory to the Borrower (whose consent shall not in any
event be unreasonably withheld or delayed). Upon the acceptance of any
appointment as Agent by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Agent’s resignation
hereunder as such Agent, the provisions of this ARTICLE VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Agent under this Agreement.

SECTION 8.12 Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

SECTION 8.13 Reports and Financial Statements.

By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to become due to such Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Borrower hereunder and all commercial finance
examinations received by the Administrative Agent (collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent (i) makes no
representation or warranty as to the accuracy of the Reports and (ii) shall not
be liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

 

- 64 -



--------------------------------------------------------------------------------

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans of the Borrower; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including attorney costs) incurred by the
Administrative Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

SECTION 8.14 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States of America can be perfected only by possession. Should any Lender
(other than an Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor, shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

SECTION 8.15 Delinquent Lender.

(a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to the Administrative Agent its applicable Commitment Percentage
of any Loans, expenses or setoff (a “Delinquent Lender”) and such failure is not
cured within ten (10) days of receipt from the Administrative Agent of written
notice thereof, then, in addition to the rights and remedies that may be
available to the other Credit Parties, the Loan Parties or any other party at
law or in equity, and not at limitation thereof, (i) such Delinquent Lender’s
right to participate in the administration of, or decision-making rights related
to, the Loans, this Agreement or the other Loan Documents shall be suspended
during the pendency of such failure or refusal, and (ii) a Delinquent Lender
shall be deemed to have assigned any and all payments due to it from the Loan
Parties, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining non-delinquent Lenders for application to, and reduction of,
their proportionate shares of all outstanding Obligations until, as a result of
application of such assigned payments the Lenders’ respective Commitment
Percentages of all outstanding Obligations shall have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency. The Delinquent Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i) and
(ii) hereinabove shall be restored only upon the payment by the Delinquent
Lender of its applicable Commitment Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the rate set forth in SECTION 2.05 hereof from the date
when originally due until the date upon which any such amounts are actually
paid.

 

- 65 -



--------------------------------------------------------------------------------

(b) The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Delinquent Lender’s
applicable Commitment to fund future Loans. Upon any such purchase of the
applicable Commitment Percentage of any Delinquent Lender, the Delinquent
Lender’s share in future Loans and its rights under the Loan Documents with
respect thereto shall terminate on the date of purchase, and the Delinquent
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest, including, if so requested, an Assignment and
Acceptance.

(c) Each Delinquent Lender shall indemnify the Administrative Agent and each
non-delinquent Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-delinquent Lender, on account of a
Delinquent Lender’s failure to timely fund its applicable Commitment Percentage
of a Loan or to otherwise perform its obligations under the Loan Documents.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

(a) if to any Loan Party, to it at American Apparel, Inc. 747 Warehouse St., Los
Angeles, CA 90021, Attention: Ken Cieply, CFO (Telecopy No. (213) 225-1212),
(E-Mail ken.cieply@americanapparel.net), with a copy to Hallstrom, Crucillo &
Christensen LLP, 15615 Alton Pkwy, Suite 175, Irvine, Ca 92618, Attention: Grant
J. Hallstrom, Esquire (Telecopy No. (949) 450-1588), (E-Mail granth@hccllp.com);

(b) if to the Administrative Agent or the Collateral Agent, to the address set
forth in the instrument appointing such Agents;

(c) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given three (3) days after mailing or otherwise upon delivery.

 

- 66 -



--------------------------------------------------------------------------------

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default or Event of Default at the time.

(b) Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Parties that are parties thereto, in each case with the consent of the
Required Lenders; provided however, that no such waiver, amendment, modification
or other agreement shall:

 

  (i) Increase the Commitment of any Lender without the prior written consent of
such Lender;

 

  (ii) Reduce the principal amount of any Obligation or reduce the rate of
interest thereon, or reduce any fees payable under the Loan Documents without
the consent of the Lenders affected thereby;

 

  (iii) Without prior written Unanimous Consent of all Lenders:

(A) postpone the scheduled date of payment of the principal amount of any
Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the expiration of the Commitments or postpone the Maturity Date;

(B) except for Permitted Dispositions, release any material portion of the
Collateral from the Liens of the Security Documents;

(C) increase the Total Commitments;

(D) release any Loan Party from its obligations under any Loan Document or limit
its liability in respect of such Loan Document;

 

- 67 -



--------------------------------------------------------------------------------

(E) change SECTION 2.08 or SECTION 7.03;

(F) subordinate the Obligations hereunder or the Liens granted hereunder or
under the other Loan Documents to any other Indebtedness or Lien, as the case
may be; or

(G) change any of the provisions of this SECTION 9.02 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder.

 

  (iv) Without prior written consent of the Agents, affect the rights or duties
of the Agents.

(c) Notwithstanding anything to the contrary contained in this SECTION 9.02, in
the event that the Borrower shall request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to SECTION 9.02(b) and such amendment is
approved by the Required Lenders, but not by the requisite percentage of all of
the Lenders, the Borrower and the Administrative Agent shall be permitted to
amend this Agreement without the consent of the Lender or Lenders which did not
agree to the modification or amendment requested by the Borrower (such Lender or
Lenders, collectively the “Minority Lenders”) subject to their providing for
(i) the termination of each Commitment of each of the Minority Lenders, (ii) the
addition to this Agreement of one or more other financial institutions, subject
to the reasonable approval of the Administrative Agent, or an increase in the
Commitment of one or more of the Required Lenders, so that the Total Commitments
after giving effect to such amendment shall be in the same amount as the
aggregate Commitments immediately before giving effect to such amendment,
(iii) if any Loans are outstanding at the time of such amendment, the making of
such additional Loans by such new or increasing Lender or Lenders, as the case
may be, as may be necessary to repay in full the outstanding Loans (including
principal, interest, and fees) of the Minority Lenders immediately before giving
effect to such amendment and (iv) such other modifications to this Agreement or
the Loan Documents as may be appropriate and incidental to the foregoing.

(d) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against the Borrower
unless signed by the Borrower or other applicable Loan Party.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall jointly and severally pay all Credit Party Expenses.

 

- 68 -



--------------------------------------------------------------------------------

(b) The Loan Parties shall, jointly and severally, indemnify the Credit Parties
and each of their Subsidiaries and Affiliates, and each of their respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred, suffered,
sustained or required to be paid by, or asserted against, any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any
Credit Extension or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Loan Party or any Subsidiary, or
any Environmental Liability related in any way to any Loan Party or any
Subsidiary, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to or arising from any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto or (v) any documentary taxes, assessments or similar charges made
by any Governmental Authority by reason of the execution and delivery of this
Agreement or any other Loan Document; provided however, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee or any
Affiliate of such Indemnitee (or any officer, director, employee, advisor or
agent of such Indemnitee or any such Indemnitee’s Affiliates). In connection
with any indemnified claim hereunder, the Indemnitee shall be entitled to select
its own counsel and the Loan Parties shall promptly pay the reasonable fees and
expenses of such counsel.

(c) No Loan Party shall assert and, to the extent permitted by Applicable Law,
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated by the
Loan Documents, any Credit Extension or the use of the proceeds thereof.

(d) The provisions of this SECTION 9.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of any Loan
Document, or any investigation made by or on behalf of any Credit Party. All
amounts due under this SECTION 9.03 shall be payable on written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no

 

- 69 -



--------------------------------------------------------------------------------

Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent (and any
such attempted assignment or transfer without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Indemnitees), any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Any Lender may assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that each assignment
shall be subject to the following conditions: (i) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to an
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000, or, if less, the entire remaining amount of the assigning
Lender’s Commitment or Loans; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under all of the Loans; and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance together with a processing and recordation fee of $5,000.00. Subject
to acceptance and recording thereof pursuant to SECTION 9.04(d), from and after
the effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of SECTION 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this SECTION 9.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with SECTION 9.04(e). The Loan Parties hereby acknowledge and agree that any
assignment shall give rise to a direct obligation of the Loan Parties to the
assignee and that the assignee shall be considered to be a “Credit Party” for
all purposes under this Agreement and the other Loan Documents.

(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in New York, New York, a copy of
each Assignment and Acceptance delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time. The entries in the Register shall be
conclusive and the Loan Parties and Credit Parties may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

- 70 -



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in SECTION 9.04(b) and any written consent to such assignment required by
SECTION 9.04(a), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this SECTION 9.04(d).

(e) Any Lender may, without the consent of the Loan Parties or any other Person,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it),
subject to the following:

 

  (i) such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

 

  (ii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;

 

  (iii) the Loan Parties and other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

 

  (iv) any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments and the Loans shall provide that such Lender
shall retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided however, that such agreement or instrument may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to SECTION 9.02(b)(ii) or
SECTION 9.02(b)(iii)(A) that affects such Participant;

 

  (v) subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan
Parties agree that each Participant shall be entitled to the benefits of SECTION
2.06 and SECTION 2.13 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to SECTION 9.04(b);

 

  (vi) to the extent permitted by law, each Participant also shall be entitled
to the benefits of SECTION 9.08 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 8.03 as though it were a Lender;

 

  (vii)

each Lender, acting for this purpose as an agent of the Loan Parties, shall
maintain at its offices a record of each agreement or instrument effecting any
participation and a register (each a “Participation Register”) meeting the
requirements of 26 CFR §5f.103 l(c) for the recordation of the names and
addresses of its Participants and their rights with respect to principal amounts
and other Obligations from time to time. The entries in each

 

- 71 -



--------------------------------------------------------------------------------

 

Participation Register shall be conclusive and the Loan Parties and the Credit
Parties may treat each Person whose name is recorded in a Participant Register
as a Participant for all purposes of this Agreement (including, for the
avoidance of doubt, for purposes of entitlement to benefits under SECTION 2.06,
SECTION 2.13, and SECTION 9.08). The Participation Register shall be available
for inspection by the Borrower and any Credit Party at any reasonable time and
from time to time upon reasonable prior notice;

 

  (viii) a Participant shall not be entitled to receive any greater payment
under SECTION 2.06 or SECTION 2.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent; and

 

  (ix) a Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of SECTION 2.13 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Loan Parties, to comply with SECTION 2.13(e) as though it
were a Lender and such Participant is eligible for exemption from the
withholding Tax referred to therein, following compliance with SECTION 2.13(e).

(f) Any Credit Party may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or assignment to secure obligations to any of
the twelve Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall not apply to any
such pledge or assignment of a security interest; provided however, that no such
pledge or assignment of a security interest shall release a Credit Party from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Credit Party as a party hereto.

(g) The Loan Parties authorize each Credit Party to disclose to any Participant
or assignee and any prospective Participant or assignee, subject to the
provisions of SECTION 9.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.

SECTION 9.05 Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by

 

- 72 -



--------------------------------------------------------------------------------

any such other party or on its behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other Obligation is outstanding
and unpaid and so long as the Commitments have not expired or been irrevocably
terminated. The provisions of SECTION 2.06, SECTION 2.13, SECTION 9.03 and
ARTICLE VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Administrative Agent, on behalf of itself and the other Credit
Parties, may require such assurances and indemnities as it shall reasonably deem
necessary or appropriate to protect the Credit Parties against loss on account
of such release and termination, including, without limitation, with respect to
credits previously applied to the Obligations that may subsequently be reversed
or revoked.

SECTION 9.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in SECTION 4.01, this Agreement shall
become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Credit Party,
each Participant, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Credit Party, Participant, or Affiliate to or for the credit or the
account of the Loan Parties against any of and all the obligations of the Loan
Parties now or hereafter existing

 

- 73 -



--------------------------------------------------------------------------------

under this Agreement or other Loan Document held by a Credit Party, irrespective
of whether or not such Credit Party shall have made any demand under this
Agreement or other Loan Document and although such obligations may be matured or
unmatured or otherwise fully secured. The Administrative Agent or the applicable
Lender shall provide the Borrower with written notice promptly after any
exercise of the right of setoff. The rights of each Credit Party under this
SECTION 9.08 are in addition to other rights and remedies (including other
rights of setoff) that such Credit Party may have, provided that the proceeds of
any setoff shall be shared in accordance with SECTION 8.03. Notwithstanding the
foregoing, no Credit Party will, or will permit its Participant to, exercise its
rights under this SECTION 9.08 without the consent of the Administrative Agent
or the Required Lenders. ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE EXERCISE BY
ANY CREDIT PARTY OF ITS RIGHT OF SETOFF UNDER THIS SECTION ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the federal or state courts of the
State of New York as the Administrative Agent may elect in its sole discretion
and consents to the non-exclusive jurisdiction of such courts. Each party to
this Agreement hereby waives any objection which it may now or hereafter have to
the venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Agreement against a Loan Party
or its properties in the courts of any jurisdiction.

(c) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in the federal or state courts
of the State of New York as the Administrative Agent may elect in its sole
discretion and consents to the exclusive jurisdiction of such courts with
respect to any such action.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in SECTION 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY

 

- 74 -



--------------------------------------------------------------------------------

IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND WAIVES THE RIGHT TO
ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT OF, AND ALL STATUTES
OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR PROCEEDING; AND WAIVES
DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL
AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Press Releases and Related Matters.

Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Administrative Agent or its Affiliates or
referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to the Administrative Agent and without the
prior written consent of the Administrative Agent unless (and only to the extent
that) such Credit Party or Affiliate is required to do so under law and then, in
any event, such Credit Party or Affiliate will consult with the Administrative
Agent before issuing such press release or other public disclosure. The Borrower
consents to the publication by the Administrative Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using the Borrower’s name, product photographs, logo or trademark. The
Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

SECTION 9.12 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.13 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under Applicable Law (collectively,
the “Charges”), shall be found by a court of competent jurisdiction in a final
order to exceed the maximum lawful rate (the “Maximum Rate”) that may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with Applicable Law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such

 

- 75 -



--------------------------------------------------------------------------------

Loan but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.14 Additional Waivers.

(a) To the fullest extent permitted by Applicable Law, the obligations of each
Loan Party hereunder shall not be affected by (i) the failure of any Credit
Party to assert any claim or demand or to enforce or exercise any right or
remedy against any other Loan Party under the provisions of this Agreement, any
other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or
provisions of, this Agreement, any other Loan Document, or (iii) the failure to
perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Administrative Agent, the Collateral
Agent or any other Credit Party.

(b) The obligations of each Loan Party, whether set forth hereunder or pursuant
to any Guaranty, to pay the Obligations in full shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document), including any claim
of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Loan Party or that would otherwise operate
as a discharge of any Loan Party as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations after termination of
all Commitments to any Loan Party under any Loan Document).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations after the
termination of all Commitments to any Loan Party under any Loan Document. The
Administrative Agent and the other Credit Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and performed in
full after the termination

 

- 76 -



--------------------------------------------------------------------------------

of Commitments to any Loan Party under any Loan Document. Pursuant to Applicable
Law, each Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to Applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

(d) Any indebtedness of any Loan Party now or hereafter held by any other Loan
Party is hereby subordinated in right of payment to the prior indefeasible
payment in full of the Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent, to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. Each
Loan Party waives all rights and defenses that such Loan Party may have because
the Obligations are secured by Real Estate which means, among other things:
(i) a Credit Party may collect from any Loan Party without first foreclosing on
any Real Estate or personal property Collateral pledged by a Loan Party; (ii) if
any Credit Party forecloses on any Real Estate pledged by any Loan Party, the
amount of the Obligations may be reduced only by the price for which that Real
Estate is sold at the foreclosure sale, even if the Real Estate is worth more
than the sale price; and (iii) the Credit Parties may collect Obligations from a
Loan Party even if a Credit Party, by foreclosing on any such Real Estate, has
destroyed any right any Loan Party may have to collect from the other Loan
Parties. This is an unconditional and irrevocable waiver of any rights and
defenses any Loan Party may have because the Obligations are secured by Real
Estate. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Each Loan Party hereby absolutely, knowingly, unconditionally,
and expressly waives any and all claim, defense or benefit arising directly or
indirectly under any one or more of Sections 2787 to 2855 inclusive of the
California Civil Code or any similar law of California.

(f) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations, and in particular as to
any adverse developments with respect thereto. Each Loan Party hereby agrees to
undertake to keep itself apprised at all times as to the status of the business,
affairs, finances, and financial condition of each other Loan Party, and of the
ability of each other Loan Party to perform its Obligations, and in particular
as to any adverse developments with respect to any thereof. Each Loan Party
hereby agrees, in light of the foregoing mutual covenants to inform each other,
and to keep themselves and each other informed as to such matters, that the
Credit Parties shall have no duty to inform any Loan Party of any information
pertaining to the business, affairs, finances, or financial condition of any

 

- 77 -



--------------------------------------------------------------------------------

other Loan Party, or pertaining to the ability of any other Loan Party to
perform its Obligations, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by applicable law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

SECTION 9.15 Confidentiality.

(a) Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement and any actual or prospective counterparty or advisors to
any swap or derivative transactions relating to the Loan Parties and the
Obligations, (g) with the consent of the Loan Parties or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Credit Party on a nonconfidential
basis from a source other than the Loan Parties. For the purposes of this
Section, the term “Information,” means all information received from the Loan
Parties relating to their business, other than any such information that is
available to the Credit Parties on a nonconfidential basis prior to disclosure
by the Loan Parties provided that, in the case of information received from the
Loan Parties after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) Each of the Loans Parties agrees to maintain the confidentiality of the
Lender Information (as defined below), except that Lender Information may be
disclosed (a) to their and their Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law or by any subpoena or
similar legal process, (d) to the extent required by the Merger Agreement,
(e) to any other party to this Agreement, (f) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, or (g) with the consent of the Credit Parties. In the event that any
Loan Party is permitted to disclose Lender Information pursuant to clause (b) or
(c) above, such Loan Party will notify the Credit Parties as

 

- 78 -



--------------------------------------------------------------------------------

early as practicable prior to such disclosure. For the purposes of this Section,
the term “Lender Information,” means all information received from the Loan
Parties in connection with the Loan Documents or set forth therein, including,
without limitation, the identity of the Credit Parties and their Affiliates. Any
Person required to maintain the confidentiality of Lender Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.16 Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. The Borrower is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 9.17 Foreign Asset Control Regulations.

Neither the advance of the Loans nor the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, none of the Borrower or its Affiliates (a) is
or will become a “blocked person” as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.

 

- 79 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

AMERICAN APPAREL, INC., as Borrower By:   /s/ DOV CHARNEY Name:   DOV CHARNEY
Title:   CEO

AMERICAN APPAREL RETAIL 1090

THIRD NYC, INC., as Facility Guarantor

By:   /s/ DOV CHARNEY Name:   DOV CHARNEY Title:   CEO AMERICAN APPAREL, LLC, as
Facility Guarantor By:   /s/ DOV CHARNEY Name:   DOV CHARNEY Title:   CEO FRESH
AIR FREIGHT, INC., as Facility Guarantor By:   /s/ DOV CHARNEY Name:   DOV
CHARNEY Title:   CEO

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KCL KNITTING, LLC, as Facility Guarantor By:   /s/ DOV CHARNEY Name:   DOV
CHARNEY Title:   CEO AMERICAN APPAREL RETAIL, INC., as Facility Guarantor By:  
/s/ DOV CHARNEY Name:   DOV CHARNEY Title:   CEO AMERICAN APPAREL DYEING &
FINISHING, INC., as Facility Guarantor By:   /s/ DOV CHARNEY Name:   DOV CHARNEY
Title:   CEO

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOF INVESTMENTS, L.P. – PRIVATE IV,
as Lender By:   /s/ Marc R. Lisker Name:   Marc R. Lisker Title:   Manager and
General Counsel Address: c/o MSD Capital, L.P. 645 Fifth Avenue, 21st Floor New
York, New York 10022-5910 Attn: John S. Licciardello Telephone: (212) 303-1761
Telecopy: (212) 303-1642

With a copy to

Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New
York 10036 Attn: Ernest S. Wechsler, Esq. Telephone: (212) 715-9211 Telecopy:
(212) 715-8000

[Signature Page to Credit Agreement]